
	

113 S923 IS: Balancing Food, Farm, and the Environment Act of 2013
U.S. Senate
2013-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 923
		IN THE SENATE OF THE UNITED STATES
		
			May 9, 2013
			Mr. Udall of New Mexico
			 introduced the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To modernize the conservation title of the Food Security
		  Act of 1985, protect long-term taxpayer investment, increase small and midsize
		  farmer’s access to programs, and prioritize modern-day conservation needs
		  through management practices, local engagement, and
		  stewardship.
	
	
		101.Short title;
			 table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Balancing Food, Farm, and the
			 Environment Act of 2013.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 101. Short title; table of contents.
					Title I—Conservation
					Subtitle A—Definitions
					Sec. 1001. Definitions.
					Subtitle B—Highly erodible land conservation
					Sec. 1101. Program ineligibility.
					Sec. 1102. Exemptions.
					Sec. 1103. Development and implementation of highly erodible
				land conservation plans and highly erodible land conservation
				systems.
					Sec. 1104. Notice and investigation of possible compliance
				deficiencies.
					Sec. 1105. Enforcement; funding for technical
				assistance.
					Subtitle C—Wetland conservation
					Sec. 1201. Program ineligibility.
					Sec. 1202. Delineation of wetlands; exemptions.
					Subtitle D—Conservation reserve
					Sec. 1301. Conservation reserve.
					Sec. 1302. Contracts.
					Sec. 1303. Conservation reserve easement program.
					Subtitle E—Conservation Stewardship Program
					Sec. 1401. Definitions.
					Sec. 1402. Conservation Stewardship Program.
					Sec. 1403. Stewardship contracts.
					Sec. 1404. Duties of the Secretary.
					Subtitle F—Environmental Quality Incentives
				Program
					Sec. 1501. Purposes.
					Sec. 1502. Definitions.
					Sec. 1503. Establishment and administration.
					Sec. 1504. Evaluation of Applications.
					Sec. 1505. Environmental quality incentives program
				plan.
					Sec. 1506. Duties of the Secretary.
					Sec. 1507. Limitation on payments.
					Subtitle G—Conservation innovation grant program
					Sec. 1601. Conservation innovation grant program.
					Subtitle H—Funding and administration
					Sec. 1701. Commodity Credit Corporation.
					Sec. 1702. Conservation loan and loan guarantee
				program.
					Subtitle I—Agricultural conservation easement
				program
					Sec. 1801. Agricultural conservation easement
				program.
					Subtitle J—Regional conservation partnership
				program
					Sec. 1901. Regional conservation partnership
				program.
					Title II—Crop insurance and disaster assistance
					Sec. 2001. Ineligibility for Federal crop insurance, noninsured
				crop disaster assistance, and certain payments because of crop production on
				native sod.
					Title III—Repeals and transitional provisions; technical and
				conforming amendments; effective date
					Sec. 3001. Repeals and transitional provisions.
					Sec. 3002. Technical and conforming amendments.
					Sec. 3003. Effective date.
				
			IConservation
			ADefinitions
				1001.Definitions
					(a)Conservation
			 systemSection 1201(a)(4) of
			 the Food Security Act of 1985 (16 U.S.C. 3801(a)(4)) is amended to read as
			 follows:
						
							(4)Conservation
				systemThe term
				conservation system means a combination of conservation measures
				or practices that are based on local natural resource and environmental
				conditions and are designed to cost-effectively address one or more priority
				resource
				concerns.
							.
					(b)Highly erodible
			 landSection
			 1201(a)(11)(A)(ii) of the Food Security Act of 1985 (16 U.S.C.
			 3801(a)(11)(A)(ii)) is amended—
						(1)by striking
			 excessive before average annual rate;
						(2)by striking
			 in relation to and inserting exceeding;
			 and
						(3)by inserting
			 revised before universal soil loss.
						(c)Comprehensive
			 conservation plan; conservation outcome; highly erodible land conservation
			 plan; highly erodible land conservation system; nutrient-Impacted watershed;
			 priority resource concernSection 1201(a) of the Food Security
			 Act of 1985 (16 U.S.C. 3801(a)) is amended by adding at the end the following
			 new paragraphs:
						
							(28)Comprehensive
				conservation planThe term
				comprehensive conservation plan means a document that, subject to
				the unique purposes of each conservation program—
								(A)identifies
				priority resource concerns that can be effectively addressed through
				conservation activities, practices, systems, and management measures on an
				agricultural operation;
								(B)inventories
				natural resource and environmental conditions related to priority resource
				concerns and establishes benchmark data and conservation objectives;
								(C)determines the
				most cost-effective conservation activities, practices, systems, and management
				measures to be implemented, improved or maintained to address the designated
				priority resource concerns;
								(D)provides a
				schedule for planning, implementing, improving, or maintaining the identified
				conservation activities, practices, systems, and management measures;
				and
								(E)contains a
				description and schedule for on-farm activities to evaluate the extent to which
				the planned conservation activities, practices, systems, and management
				measures are effectively improving the condition of priority resource
				concerns.
								(29)Conservation
				outcomeThe term
				conservation outcome means a natural resource or environmental
				change that is that is correlated with conservation activities.
							(30)Highly erodible
				land conservation planThe term highly erodible land
				conservation plan means the document that—
								(A)applies to highly
				erodible land;
								(B)describes the highly erodible land
				conservation system applicable to the highly erodible land and describes the
				decisions of the person with respect to location, land use, tillage systems,
				and conservation treatment measures and schedule; and
								(C)is approved by the
				local soil conservation district, in consultation with the local committees
				established under section 8(b)(5) of the Soil Conservation and Domestic
				Allotment Act (16 U.S.C. 590h(b)(5)) and the Secretary, or by the
				Secretary.
								(31)Highly erodible
				land conservation systemThe
				term highly erodible land conservation system means a combination
				of 1 or more conservation measures or management practices that—
								(A)are based on local
				resource conditions, available conservation technology, and the standards and
				guidelines contained in the Natural Resources Conservation Service field office
				technical guides;
								(B)are designed to
				achieve, in a cost effective and technically practicable manner, a substantial
				reduction in soil erosion or a substantial improvement in soil conditions on a
				field or group of fields containing highly erodible land when compared to the
				level of erosion or soil conditions that existed before the application of the
				conservation measures and management practices;
								(C)at a minimum are designed to achieve,
				within five years of actively applying a highly erodible land conservation
				plan, a level of erosion not to exceed twice the soil loss tolerance level;
				and
								(D)effectively treat all ephemeral
				gullies.
								(32)Nutrient-impacted
				watershedThe term
				nutrient-impacted watershed means a watershed, including its
				surface and ground waters, any portion of which the Secretary, in consultation
				with officials from State water quality agencies, the Environmental Protection
				Agency, and the United States Geological Survey, determines to be degraded, or
				contributing to the degradation of downstream waters, due to the presence of
				excess agricultural nutrients.
							(33)Priority
				resource concernThe term
				priority resource concern means a specific impairment to soil,
				soil quality, water quality, water quantity, energy, air quality, biodiversity,
				or fish, wildlife, or pollinator habitat, that, as determined by the
				Secretary—
								(A)represents a
				significant environmental, human health, or sustainable agricultural production
				concern in a State, region, or watershed;
								(B)is likely to be
				addressed successfully through implementation of conservation systems,
				practices, or activities by producers on land eligible for enrollment in one or
				more programs under this title; and
								(C)if successfully
				addressed will substantially contribute to the achievement of the purposes of
				the relevant program or programs under this
				title.
								.
					BHighly erodible
			 land conservation
				1101.Program
			 ineligibilitySection
			 1211(a)(1) of the Food Security Act of 1985 (16 U.S.C. 3811(a)(1)) is
			 amended—
					(1)in subparagraph
			 (A)—
						(A)by inserting
			 or revenue after price; and
						(B)by inserting
			 the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8701 et
			 seq.), before or any other Act;
						(2)in subparagraph
			 (C), by striking ; or and inserting a semicolon;
					(3)in subparagraph
			 (D)—
						(A)by striking
			 Consolidated before Farm Service Agency;
			 and
						(B)by striking the
			 semicolon and inserting ; or; and
						(4)by inserting after
			 subparagraph (D) the following new subparagraph:
						
							(E)any portion of the premium paid by the
				Federal Crop Insurance Corporation for a policy or plan of insurance under the
				Federal Crop Insurance Act (7 U.S.C. 1501 et
				seq.).
							.
					1102.ExemptionsSection 1212(a) of the Food Security Act of
			 1985 (16 U.S.C. 3812(a)) is amended—
					(1)by inserting highly erodible
			 land before conservation plan each place it
			 appears;
					(2)in subsection
			 (a)—
						(A)in paragraph
			 (1)—
							(i)by
			 striking Soil Conservation Service and inserting Natural
			 Resources Conservation Service; and
							(ii)by
			 inserting , or premium subsidies, after loans, payments,
			 and benefits;
							(B)by amending
			 paragraph (2) to read as follows:
							
								(2)Eligibility
				based on compliance with highly erodible land conservation plan
									(A)In
				generalIf, as of January 1,
				1990, or 2 years after the Soil Natural Resources Conservation Service has
				completed a soil survey for the farm, whichever is later, a person is actively
				applying a highly erodible land conservation plan, such person shall have until
				January 1, 1995, to comply with the plan without being subject to program
				ineligibility.
									(B)Minimization of
				documentationIn carrying out
				this subsection, the Secretary, the Natural Resources Conservation Service, and
				local soil conservation districts shall minimize the quantity of documentation
				a person must submit to comply with this paragraph.
									(C)Crop
				insuranceIf a person first
				becomes subject to section 1211(a) solely due to a premium payment described in
				paragraph (1)(E) of such section, the person shall have until January 1 of the
				fifth year beginning after the date on which the person first became subject to
				such section to develop and comply with an approved highly erodible land
				conservation plan for the land on which the person produces an agricultural
				commodity covered by a policy or plan of insurance supported by such premium
				payment.
									;
				and
						(C)in paragraph
			 (3)—
							(i)by
			 striking only after subtitle D shall; and
							(ii)by
			 striking . The person shall not be required to meet a higher
			 conservation standard than and inserting consistent
			 with;
							(3)in subsection (b), by inserting , or
			 premium subsidies, after and benefits;
					(4)in subsection
			 (c)—
						(A)in the matter
			 preceding paragraph (1), by inserting , or premium subsidies,
			 after and benefits;
						(B)in paragraph (1),
			 by inserting highly erodible land before conservation
			 system each place it appears; and
						(C)in paragraphs (1),
			 (2), and (3), by striking Soil Conservation Service each place
			 it appears and inserting Natural Resources Conservation
			 Service;
						(5)in subsection
			 (f)—
						(A)in paragraph (1),
			 by inserting , or premium subsidies, after
			 benefits; and
						(B)in paragraph
			 (4)(B), by inserting and premium subsidies after
			 benefits; and
						(6)in subsection (g)
			 by amending paragraph (2) to read as follows:
						
							(2)concerning conservation technical and
				financial assistance options and conservation loan options that may be
				available to such individual to meet the requirements of this
				section.
							.
					1103.Development
			 and implementation of highly erodible land conservation plans and highly
			 erodible land conservation systems
					(a)Highly erodible
			 landSection 1213 of the Food
			 Security Act of 1985 (16 U.S.C. 3812a) is amended—
						(1)in the header, by striking
			 conservation plans and
			 conservation systems and inserting
			 highly erodible land
			 conservation plans and highly erodible land conservation
			 systems;
						(2)by inserting
			 highly erodible land before conservation plan
			 each place it appears; and
						(3)by inserting
			 highly erodible land before conservation system
			 each place it appears.
						(b)Technical
			 requirementsSection
			 1213(a)(4) of the Food Security Act of 1985 (16 U.S.C. 3812a(a)(4)) is amended
			 by inserting , taking into account the assistance described in section
			 1212(g)(2).
					(c)Certification of
			 complianceSection 1213(d)(2) of the Food Security Act of 1985
			 (16 U.S.C. 3812a(d)(2)) is amended by striking If a person and
			 inserting Except as necessary to carry out section 1216, if a
			 person.
					1104.Notice and
			 investigation of possible compliance deficienciesSection 1215 of the Food Security Act of
			 1985 (16 U.S.C. 3814) is amended—
					(1)by inserting
			 highly erodible land before conservation plan
			 each place it appears;
					(2)in subsection (a),
			 by inserting carrying out an inspection under section 1216 or
			 before providing on-site technical assistance; and
					(3)in subsection (c),
			 by striking may and inserting shall.
					1105.Enforcement;
			 funding for technical assistanceSubtitle B of title XII of the Food Security
			 Act of 1985 (16 U.S.C. 3811 et seq.) is amended by adding at the end the
			 following new sections:
					
						1216.Enforcement of
				compliance with highly erodible land conservation plans
							(a)In
				generalThe Secretary shall,
				to the extent possible, inspect annually at least five percent of the lands
				subject to compliance with highly erodible land conservation plans and for
				which the owner or operator is receiving a benefit described in section
				1211(a), specifically for the purpose of certifying compliance with the highly
				erodible land conservation plan and eligibility for such benefits.
							(b)Annual report to
				CongressNot later than March 1 of each year following the year
				of enactment of this provision, the Secretary shall submit to Congress a report
				detailing the number of acres inspected for compliance with highly erodible
				land conservation plans, the number and type of infractions found, and the
				corrective or enforcement actions, including reviews conducted under section
				1215(c) and graduated penalties imposed under section 1212(f), associated with
				each, including the agency’s justifications for each action. The report may
				include other pertinent information regarding compliance and enforcement, as
				determined by the Secretary.
							1217.Funding for
				technical assistanceThe
				Secretary shall make available a portion of the administrative and technical
				assistance funding provided to administer the benefits described in section
				1211(a) to be used for technical assistance, monitoring, and enforcement
				associated with highly erodible land conservation. Funds shall be drawn from
				each program in proportion to the relative funding of each individual
				program.
						.
				CWetland
			 conservation
				1201.Program
			 ineligibility
					(a)Production on
			 covered wetlandSection
			 1221(a) of the Food Security Act of 1985 (16 U.S.C. 3821(a)) is amended—
						(1)in the matter
			 preceding paragraph (1), by inserting after the effective date of the
			 Balancing Food, Farm, and the Environment Act
			 of 2013, before any person who; and
						(2)in paragraph (2),
			 by striking an amount determined by the Secretary to be proportionate to
			 the severity of the violation and inserting accordance with
			 subsection (b).
						(b)Ineligibility
			 for certain loans and paymentsSection 1221(b) of the Food
			 Security Act of 1985 (16 U.S.C. 3821(b)) is amended—
						(1)in the matter
			 preceding paragraph (1), by striking the Secretary shall determine which
			 of, and the amount of, the following loans and payments for which the person
			 shall be ineligible and inserting the person shall be ineligible
			 for the following loans and payments; and
						(2)by striking
			 paragraphs (1) and (2) and inserting the following:
							
								(1)As to any commodity produced during the
				crop year by such person—
									(A)contract payments
				under a production flexibility contract, marketing assistance loans, and any
				type of price or revenue support or payment made available under the
				Agricultural Market Transition Act (7 U.S.C. 7201 et seq.), the Commodity
				Credit Corporation Charter Act (15 U.S.C. 714 et seq.), the Food, Conservation,
				and Energy Act of 2008 (7 U.S.C. 8701 et seq.), or any other Act;
									(B)a farm storage
				facility loan made under section 4(h) of the Commodity Credit Corporation
				Charter Act (15 U.S.C. 714b(h));
									(C)a loan made,
				insured, or guaranteed under the Consolidated Farm and Rural Development Act (7
				U.S.C. 1921 et seq.) or any other provision of law administered by the
				Consolidated Farm Service Agency, if the Secretary determines that the proceeds
				of such loan will be used for a purpose that will contribute to excessive
				erosion of highly erodible land; or
									(D)any portion of the
				premium paid by the Federal Crop Insurance Corporation for a policy or plan of
				insurance under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.).
									(2)A payment made under section 4 or 5 of the
				Commodity Credit Corporation Charter Act (15 U.S.C. 714b or 714c) during such
				crop year for the storage of an agricultural commodity acquired by the
				Commodity Credit Corporation.
								.
				
						1202.Delineation of
			 wetlands; exemptions
					(a)ExemptionsSection 1222(b) of the Food Security Act of
			 1985 (16 U.S.C. 3822(b)) is amended—
						(1)in the matter
			 preceding paragraph (1), by inserting , or premium subsidies,
			 after or payments; and
						(2)by adding at the
			 end the following new paragraph:
							
								(3)In the case of payments that are subject to
				section 1221 for the first time due to the amendments made by section 1201(b)
				of the Balancing Food, Farm, and the
				Environment Act of 2013, a wetland that was converted after April
				4, 1996 and before October 1, 2013, on land that is the basis of the payments,
				provided the person in control of the land is and has been otherwise in
				compliance with section
				1221.
								.
						(b)On-Site
			 inspection requirementSection 1222(c) of the Food Security Act of
			 1985 (16 U.S.C. 3822(c)) is amended by striking , or benefits
			 and inserting , benefits, or premium subsidies.
					(c)Good faith
			 exemptionSection 1222(h)(1) of the Food Security Act of 1985 (16
			 U.S.C. 3822(h)) is amended to read as follows:
						
							(1)Graduated
				penaltiesIf a person is in
				violation of section 1221 but has acted in good faith and without an intent to
				violate such section, as determined by the Secretary, the Secretary may, in
				lieu of applying the ineligibility provisions of section 1221(b), reduce
				program benefits and premium subsidies described in such section that the
				producer would otherwise be eligible to receive in a crop year by an amount
				commensurate with the seriousness of the violation, as determined by the
				Secretary.
							.
				
					(d)Eligibility for
			 crop insuranceSection 1222
			 of the Food Security Act of 1985 (16 U.S.C. 3822) is amended by adding at the
			 end the following new subsection:
						
							(l)Eligibility for
				crop insuranceIn the case of
				payments that are subject to section 1221 for the first time due to the
				amendments made by section 1201(b) of the Balancing Food, Farm, and the Environment Act of
				2013, no person who plants or produces an agricultural commodity
				on a converted wetland on land that is the basis of the payments shall be
				ineligible under section 1221 for program loans or payments, or premium
				subsidies, unless the person fails to mitigate for the loss of wetland values,
				acreage, and function in accordance with subparagraphs (A) through (G) of
				subsection (f)(2) by the end of the 24-month period following the date on which
				the payments became subject to section
				1221.
							.
					DConservation
			 reserve
				1301.Conservation
			 reserve
					(a)In
			 generalSection 1231(a) of
			 the Food Security Act of 1985 (16 U.S.C. 3831(a)) is amended—
						(1)by striking
			 2012 and inserting 2018; and
						(2)by inserting
			 or easements after contracts.
						(b)Eligible
			 landSection 1231(b) of the
			 Food Security Act of 1985 (16 U.S.C. 3831(b)) is amended—
						(1)in paragraph
			 (1)(B), by striking the Food, Conservation, and Energy Act of
			 2008 and inserting Balancing
			 Food, Farm, and the Environment Act of 2013;
						(2)by striking
			 paragraph (2) and inserting the following new paragraph:
							
								(3)grassland that—
									(A)contains forbs or
				shrubland (including improved rangeland and pastureland) for which grazing is
				the predominant use;
									(B)is located in an
				area historically dominated by grassland; and
									(C)could provide habitat for animal or plant
				populations of significant ecological value, or corridors to facilitate
				wildlife movement and migration, if the land is retained in its current use or
				restored to a natural condition;
									;
				and
						(3)in paragraph
			 (4)—
							(A)in subparagraph
			 (C)—
								(i)by
			 inserting , wildlife habitat buffers, shallow water areas for
			 wildlife after permanent wildlife habitat;
								(ii)by
			 inserting , wetland buffers, riparian buffers after
			 shelterbelts; and
								(iii)by
			 striking devoted to trees or shrubs;
								(B)by redesignating subparagraphs (D) and (E)
			 as subparagraphs (E) and (F), respectively; and
							(C)by inserting after
			 subparagraph (C) the following new subparagraph:
								
									(D)the land will be devoted to
				nutrient-trapping conservation practices approved by the Secretary used in
				association with a newly created or existing conservation buffer
				practice;
									.
							(c)Planting status
			 of certain land; maximum enrollmentSubsections (c) and (d) of
			 section 1231 of the Food Security Act of 1985 (16 U.S.C. 3831) are amended to
			 read as follows:
						
							(c)Planting status
				of certain landFor purposes
				of determining the eligibility of land to be placed in the conservation reserve
				established under this subchapter, land shall be considered to be planted to an
				agricultural commodity during a crop year if, during the crop year, the land
				was devoted to a conserving use.
							(d)Maximum
				enrollment
								(1)In
				generalThe Secretary may
				maintain in the conservation reserve at any 1 time during—
									(A)fiscal year 2014,
				no more than 26,000,000 acres;
									(B)fiscal year 2015,
				no more than 25,000,000 acres;
									(C)fiscal year 2016,
				no more than 24,000,000 acres; and
									(D)fiscal years 2017
				and 2018, no more than 23,000,000 acres.
									(2)ReservationThe
				Secretary, to the maximum extent feasible, shall manage the conservation
				reserve to ensure that on an annual basis not less than 600,000 acres are
				available for new enrollments of eligible land—
									(A)described in
				subparagraphs (B) through (F) of subsection (b)(4); and
									(B)enrolled under the
				special conservation reserve enhancement program authority under section
				1234(f)(4).
									(3)PriorityThe
				Secretary shall give priority to enrollments under the reservation in paragraph
				(2) to land located in nutrient-impacted watersheds for which the enrollment
				would reduce nutrient loadings, as determined by the Secretary.
								(4)ConsiderationIn
				applying paragraph (3), the Secretary shall take into consideration the effects
				that may exist of any drainage infrastructure on the potential to reduce
				nutrient
				loadings.
								.
					1302.Contracts
					(a)ModificationsSection 1235(c)(1)(B)(iii) of the Food
			 Security Act of 1985 (16 U.S.C. 3835(c)(1)(B)(iii)) is amended to read as
			 follows:
						
							(iii)to facilitate a transition of land subject
				to the contract from a retired or retiring owner or operator to a beginning
				farmer or rancher, socially disadvantaged farmer or rancher, or limited
				resource farmer or rancher who is or will be actively engaged in farming or
				ranching with respect to the land transferred under this subsection, for the
				purpose of returning some or all of the land into production using sustainable
				grazing or crop production methods that meet or exceed the resource management
				system quality criteria for erosion, soil quality, water quality, and fish and
				wildlife;
				or
							.
					(b)Transition
			 option for certain farmers or ranchersSection 1235(f)(1) of the Food Security Act
			 of 1985 (16 U.S.C. 3835(f)(1)) is amended—
						(1)in the matter
			 preceding subparagraph (A), by striking or socially disadvantaged farmer
			 or rancher and inserting socially disadvantaged farmer or
			 rancher, or limited resource farmer or rancher who is or will be actively
			 engaged in farming or ranching with respect to the land transferred under this
			 subsection;
						(2)in subparagraph
			 (A)—
							(A)in clause (i), by
			 striking ; and and inserting a semicolon;
							(B)in clause (ii), by
			 striking the semicolon and inserting ; and; and
							(C)by adding at the
			 end the following new clauses:
								
									(iv)provide to the covered farmer or rancher an
				opportunity to enroll in the conservation stewardship program or the
				environmental quality incentives program at any time beginning on the date that
				is 1 year before the date of termination of the contract, including technical
				and financial assistance in the development of a comprehensive conservation
				plan; and
									(v)if the land transferred under this
				subsection remains in grass cover, provide to the covered farmer or rancher an
				opportunity to enroll in a long-term or permanent easement under the
				agricultural conservation easement
				program;
									;
				
							(3)in subparagraph
			 (B), by inserting comprehensive before conservation
			 plan;
						(4)by striking
			 subparagraph (D) and redesignating subparagraph (E) as subparagraph (D);
			 and
						(5)in subparagraph
			 (D) (as so redesignated), by striking , if the retired or retiring owner
			 or operator is not a family member (as defined in section 1001A(b)(3)(B) of
			 this Act) of the covered farmer or rancher and inserting except
			 that, in the case of a retired or retiring owner or operator who is a family
			 member (as defined in section 1001) of the covered farmer or rancher, the
			 additional payments shall be made only if title to the land is sold or
			 otherwise transferred to the covered farmer or rancher on termination of the
			 contract.
						1303.Conservation
			 reserve easement programSubchapter B of chapter 1 of subtitle D of
			 title XII of the Food Security Act of 1985 (16 U.S.C. 3831 et seq.) is amended
			 by adding at the end the following new section:
					
						1236.Conservation
				reserve easement program
							(a)EstablishmentThe
				Secretary shall formulate and carry out a conservation reserve easement program
				(hereafter in this section referred to as the easement program)
				in accordance with this section, through the acquisition of permanent easements
				or easements for the maximum term permitted under applicable State law from
				willing owners of eligible farms or ranches in order to ensure the continued
				long-term protection of environmentally sensitive lands, reduction in the
				degradation of water quality, and enhancement of wildlife habitat on such farms
				or ranches through the continued conservation and improvement of soil and water
				resources.
							(b)Eligibility;
				termination
								(1)In
				generalExcept as provided in paragraph (2), the Secretary may
				acquire easements under this section on eligible land placed in the
				conservation reserve under this subchapter that—
									(A)is determined by
				the Secretary to be unsuitable for long-term commodity production;
									(B)is an area of
				critical habitat for wildlife, especially threatened or endangered species;
				or
									(C)contains other
				environmentally sensitive areas, as determined by the Secretary, that would
				prevent a producer from complying with other Federal, State, or local
				environmental goals if commodities were to be produced on such land.
									(2)Ineligible
				landThe Secretary may not acquire easements on—
									(A)land that contains
				timber stands established under this subchapter; or
									(B)pasture land
				established to trees under this subchapter.
									(3)Termination of
				existing contractThe Secretary may terminate or modify any
				existing contract entered into under section 1231(a) if eligible land that is
				subject to such contract is transferred into the easement program.
								(c)Duties of
				owners
								(1)Plan
									(A)In
				generalIn conjunction with the creation of an easement on any
				lands under this section, the owner of the farm or ranch wherein such lands are
				located must agree to implement a natural resource conservation management plan
				in accordance with subparagraph (B) and approved by the Secretary.
									(B)ComponentsA natural resource conservation management
				plan shall—
										(i)set forth the
				conservation measures and practices to be carried out by the owner of the land
				subject to the easement;
										(ii)set forth the
				commercial use, if any, to be permitted on such land during the term of the
				easement; and
										(iii)provide for the
				permanent retirement of any existing cropland base and allotment history for
				such land under any program administered by the Secretary.
										(2)AgreementIn
				return for the creation of an easement on any lands under this section, the
				owner of the farm or ranch wherein such lands are located must agree to the
				following:
									(A)To the creation
				and recordation of an appropriate deed restriction, in accordance with
				applicable State law, to reflect the easement agreed to under this section with
				respect to such lands.
									(B)To provide a
				written statement of consent to such easement signed by those holding a
				security interest in the land.
									(C)To comply with
				such additional provisions as the Secretary determines are desirable and are
				included in the easement to carry out this section or to facilitate the
				practical administration thereof.
									(D)To limit the
				production of any agricultural commodity on such lands only to production for
				the benefit of wildlife.
									(E)Not to conduct any
				harvesting or grazing, nor otherwise make commercial use of the forage, on land
				that is subject to the easement, unless specifically provided for in the
				easement or related agreement.
									(F)Not to adopt any
				other practice that would tend to defeat the purposes of this chapter, as
				determined by the Secretary.
									(3)ViolationOn
				the violation of the terms or conditions of the easement or related agreement
				entered into under this section, the easement shall remain in force and the
				Secretary may require the owner to refund all or part of any payments received
				by the owner under this section, together with interest thereon as determined
				appropriate by the Secretary.
								(d)Duties of the
				secretaryIn return for the granting of an easement by an owner
				under this section, the Secretary shall—
								(1)share the cost of
				carrying out the establishment of conservation measures and practices set forth
				in the plan described in section 1232(a)(1) for which the Secretary determines
				that cost sharing is appropriate and in the public interest;
								(2)pay for a period
				not to exceed 10 years annual easement payments in the aggregate not to exceed
				the lesser of—
									(A)$250,000;
				or
									(B)the difference in
				the value of the land with and without the easement;
									(3)provide necessary technical assistance to
				assist owners in complying with the terms and conditions of the easement and
				the comprehensive conservation plan; and
								(4)permit the land to
				be used for wildlife activities, including hunting and fishing, if such use is
				permitted by the owner.
								(e)Time of
				paymentThe Secretary shall provide payment for obligations
				incurred by the Secretary under this section—
								(1)with respect to
				any cost sharing obligation, as soon as possible after the obligation is
				incurred; and
								(2)with respect to
				any annual easement payment obligation, as soon as possible after October 1 of
				each year.
								(f)Cost sharing
				paymentsIn making cost sharing payments to owners under this
				section, the Secretary may pay up to 100 percent of the cost of establishing
				conservation measures and practices pursuant to this section.
							(g)Easement
				payments
								(1)Determination of
				amountThe Secretary shall determine the amount payable to owners
				in the form of easement payments under this section, and in making such
				determination may consider, among other things, the amount necessary to
				encourage owners to participate in the easement program.
								(2)Acceptability of
				offersIn determining the acceptability of easement offers, the
				Secretary may take into consideration—
									(A)the extent to
				which the purposes of the easement program would be achieved on the
				land;
									(B)the productivity
				of the land; and
									(C)the on-farm and
				off-farm environmental threats if the land is used for the production of
				agricultural commodities.
									(3)PriorityThe
				Secretary shall prioritize offers that maximize the environmental goals of the
				easement program, particularly regarding improvements to water quality,
				wildlife habitat and corridors, and water conservation. Priority may also be
				given to easements that are part of a cooperative conservation effort to
				address priority resource concerns on a regional or watershed scale, or that
				are adjacent to existing conservation lands.
								(h)Payments to
				othersIf an owner who is entitled to a payment under this
				section dies, becomes incompetent, is otherwise unable to receive such payment,
				or is succeeded by another person who renders or completes the required
				performance, the Secretary shall make such payment, in accordance with
				regulations prescribed by the Secretary and without regard to any other
				provision of law, in such manner as the Secretary determines is fair and
				reasonable in light of all of the circumstances.
							(i)ModificationThe
				Secretary may modify an easement acquired from, or a related agreement with, an
				owner under this section if—
								(1)the current owner
				of the land agrees to such modification; and
								(2)the Secretary
				determines that such modification is desirable—
									(A)to carry out this
				section;
									(B)to facilitate the
				practical administration of this section; or
									(C)to achieve such
				other goals as the Secretary determines are appropriate and consistent with
				this section.
									(j)TerminationThe
				Secretary may terminate an easement created with an owner under this section
				if—
								(1)the current owner
				of the land agrees to such termination; and
								(2)the Secretary
				determines that such termination would be in the public
				interest.
								.
				EConservation
			 Stewardship Program
				1401.Definitions
					(a)Conservation
			 activities
						(1)In
			 generalSection 1238D(1)(A)
			 of the Food Security Act of 1985 (16 U.S.C. 3838d(1)(A)) is amended by striking
			 a resource concern and inserting one or more resource
			 concerns.
						(2)InclusionsSection 1238D(1)(B) of the Food Security
			 Act of 1985 (16 U.S.C. 3838d(1)(B)) is amended to read as follows:
							
								(B)InclusionsThe
				term conservation activities includes—
									(i)vegetative
				measures and land management measures, including integrated pest, nutrient,
				crop residue, and managed rotational grazing management measures, as determined
				by the Secretary;
									(ii)structural
				measures that are integrated with and essential to the successful
				implementation of such vegetative and land management measures;
									(iii)planning needed
				to address a resource concern; and
									(iv)development of a
				comprehensive conservation
				plan.
									.
						(b)Conservation
			 measurement toolsSection
			 1238D(2) of the Food Security Act of 1985 (16 U.S.C. 3838d(2)) is amended by
			 inserting natural resource and before environmental
			 benefit.
					(c)Priority
			 resource concernSection
			 1238D of the Food Security Act of 1985 (16 U.S.C. 3838d) is amended by striking
			 paragraphs (4) and (6) and redesignating paragraphs (5) and (7) as paragraphs
			 (4) and (5), respectively.
					(d)Stewardship
			 thresholdSection 1238D(5) of
			 the Food Security Act of 1985 (as so redesignated) is amended to read as
			 follows:
						
							(5)Stewardship
				thresholdThe term stewardship threshold means the
				level of natural resource conservation and environmental management required to
				address and improve upon a priority resource concern, as determined by the
				Secretary using—
								(A)conservation
				measurement tools;
								(B)the resource
				management system quality criteria for the particular priority resource
				concerns;
								(C)data from past and
				current program enrollments; and
								(D)other similar
				means to measure improvement and conservation of the priority resource
				concern.
								.
					1402.Conservation
			 Stewardship Program
					(a)Establishment
			 and purposeSection 1238E(a)
			 of the Food Security Act of 1985 (16 U.S.C. 3838e(a)) is amended in the matter
			 preceding paragraph (1)—
						(1)by striking
			 2009 through 2014 and inserting 2013 through
			 2018; and
						(2)by striking
			 resource concerns and inserting priority resource
			 concerns and improve and conserve the quality and condition of natural
			 resources.
						(b)Eligible
			 landSection 1238E(b) of the
			 Food Security Act of 1985 (16 U.S.C. 3838e(b)) is amended—
						(1)in paragraph
			 (1)—
							(A)in subparagraph
			 (D), by inserting priority before resource
			 concerns; and
							(B)by adding at the
			 end the following new subparagraph:
								
									(E)Nonindustrial private forest
				land.
									;
				and
							(2)by striking
			 paragraph (2) and redesignating paragraph (3) as paragraph (2).
						(c)Exclusions
						(1)Land enrolled in
			 other conservation programsSection 1238E(c)(1) of the Food Security
			 Act of 1985 (16 U.S.C. 3838e(c)(1)) is amended—
							(A)in the matter
			 preceding subparagraph (A), by striking be eligible for enrollment in
			 the program and inserting eligible for enrollment in the program
			 and shall not be considered part of the agricultural operation of the producer
			 for purposes of the program; and
							(B)by amending
			 subparagraph (A) to read as follows:
								
									(A)Land enrolled in
				the conservation reserve program, unless—
										(i)the applicant’s
				conservation reserve program contract will expire at the end of the fiscal year
				in which the applicant applies for enrollment in the program; and
										(ii)conservation
				reserve program payments for land enrolled in the program cease before the
				first conservation stewardship program payment is made to the
				applicant.
										.
							(2)TransitionSection 1238E(c) of the Food Security Act
			 of 1985 (16 U.S.C. 3838e(c)) is amended by redesignating paragraph (2) as
			 paragraph (3) and inserting after paragraph (1) the following new
			 paragraph:
							
								(2)TransitionThe
				Secretary may permit land described in paragraph (1)(A) to be prepared for
				production as a grazing operation prior to the expiration of the conservation
				reserve program contract when a conservation stewardship contract has been
				approved, if no production takes place until after the expiration of the
				conservation reserve program
				contract.
								.
						(3)Conversion to
			 croplandSection 1238E(c)(2)
			 of the Food Security Act of 1985 (16 U.S.C. 3838e(c)(2)) is amended by striking
			 the date of enactment of the Food, Conservation, and Energy Act of
			 2008 and inserting October 1, 2013.
						1403.Stewardship
			 contracts
					(a)Submission of
			 contract offersSection
			 1238F(a) of the Food Security Act of 1985 (16 U.S.C. 3838f(a)) is
			 amended—
						(1)in paragraph
			 (1)—
							(A)by inserting
			 or exceeding before the stewardship threshold;
			 and
							(B)by striking
			 one resource concern and inserting 2 priority resource
			 concerns; and
							(2)by amending
			 paragraph (2) to read as follows:
							
								(2)would, at a
				minimum, meet or exceed the stewardship threshold for at least 1 additional
				priority resource concern by the end of the stewardship contract by—
									(A)installing and
				adopting additional conservation activities;
									(B)improving,
				maintaining, and managing conservation activities on the agricultural operation
				of the producer in a manner that increases or extends the conservation benefits
				in place at the time the contract offer is accepted by the Secretary;
				and
									(C)if applicable, describing the
				resource-conserving crop rotation, managed intensive rotation grazing system,
				or transition to organic crop or livestock systems the producer agrees to
				improve, maintain, and manage, or install and adopt, during the term of the
				conservation stewardship
				contract.
									.
						(b)Evaluation of
			 contract offersSection
			 1238F(b)(1) of the Food Security Act of 1985 (16 U.S.C. 3838f(b)(1)) is amended
			 to read as follows:
						
							(1)Ranking of
				applicationsIn evaluating contract offers made by producers to
				enter into contracts under the program, the Secretary shall rank applications
				based on—
								(A)the level of
				conservation and environmental benefits resulting from all conservation
				activities to be covered by the contract, including conservation activities
				proposed to be commenced as a result of the contract, on all applicable
				priority resource concerns, based to the maximum extent practicable on
				conservation measurement tools; and
								(B)in the event of a
				tie in ranking scores between two or more applications, the extent to which the
				actual and anticipated environmental benefits from the contract are provided at
				the least
				cost.
								.
					(c)Entering into
			 contractsSection 1238F(c) of
			 the Food Security Act of 1985 (16 U.S.C. 3838f(c)) is amended to read as
			 follows:
						
							(c)Entering into
				contracts
								(1)In
				generalAfter a determination that a producer is eligible for the
				program under subsection (a), and a determination that the contract offer ranks
				sufficiently high under the evaluation criteria under subsection (b), the
				Secretary shall enter into a conservation stewardship contract with the
				producer to enroll the land to be covered by the contract.
								(2)Financial
				obligationConsistent with
				section 1238G(e)(4), a contract entered into under paragraph (1) shall not
				create an obligation for financial assistance until the first October 1 after
				the contract is entered
				into.
								.
					(d)Contract
			 renewalSection 1238F(e) of
			 the Food Security Act of 1985 (16 U.S.C. 3838f(e)) is amended to read as
			 follows:
						
							(e)Contract
				renewalAt the end of a conservation stewardship contract of a
				producer, the Secretary may allow the producer to renew the contract for an
				additional five-year period if the producer—
								(1)demonstrates
				compliance with the terms of the existing contract;
								(2)agrees to adopt
				new or improved conservation activities, as determined by the Secretary;
				and
								(3)has met or
				exceeded, or agrees to meet or exceed, the stewardship threshold for all
				priority resource concerns identified for the region or area in which the land
				that is subject to the contract is
				located.
								.
					(e)ModificationSection 1238F(f) of the Food Security Act
			 of 1985 (16 U.S.C. 3838f(f)) is amended to read as follows:
						
							(f)Modification
								(1)In
				generalThe Secretary may allow a producer to modify a
				stewardship contract if the Secretary determines that the modification is
				consistent with achieving the purposes of the program.
								(2)Changes in
				control of landThe Secretary shall allow a producer to add or
				subtract from the contract land over which the producer loses or gains control,
				respectively, during the contract period if such modification is consistent
				with achieving the purposes of the program and if the Secretary determines that
				the resulting natural resource and environmental benefits would equal or exceed
				the original
				contract.
								.
					(f)Coordination
			 with organic certificationSection 1238F(h) of the Food Security Act
			 of 1985 (16 U.S.C. 3838f(h)) is amended by inserting or maintain
			 after may initiate.
					(g)On-Farm research
			 and demonstration or pilot testingSection 1238F of the Food Security Act of
			 1985 (16 U.S.C. 3838f) is amended by striking subsection (i).
					1404.Duties of the
			 Secretary
					(a)In
			 generalSection 1238G(a) of
			 the Food Security Act of 1985 (16 U.S.C. 3838g(a)) is amended to read as
			 follows:
						
							(a)In
				generalTo achieve the conservation goals of a contract under the
				conservation stewardship program, the Secretary shall—
								(1)make the program
				available to eligible producers on a continuous enrollment basis with 1 or more
				ranking periods, one of which shall occur in the first third of each fiscal
				year;
								(2)identify priority
				resource concerns in a particular watershed or other appropriate region or area
				within a State;
								(3)for any region or
				area that includes any part of a nutrient-impacted watershed (as determined by
				the Secretary), ensure that one of the priority resource concerns identified
				under paragraph (2) is water pollution caused by excess nutrient loads;
								(4)develop reliable
				conservation measurement tools for purposes of carrying out the program;
				and
								(5)ensure that
				conservation measurement tools are transparent and available to producers
				by—
									(A)making
				interactive, user-friendly conservation measurement tools publically available
				online;
									(B)making
				conservation activity natural resource and environmental benefit scores
				available in an easy to understand format for study both before and during
				application; and
									(C)taking other
				similar steps, as determined by the
				Secretary.
									.
					(b)Allocation to
			 StatesSection 1238G(b) of
			 the Food Security Act of 1985 (16 U.S.C. 3838g(b)) is amended—
						(1)in paragraph (1),
			 by striking primarily; and
						(2)in paragraph (2),
			 in the matter preceding subparagraph (A), by striking
			 also.
						(c)Acreage
			 enrollment limitationSection
			 1238G(d) of the Food Security Act of 1985 (16 U.S.C. 3838g(d)) is
			 amended—
						(1)in paragraph (1),
			 by striking 12,769,000 and inserting 10,000,000;
			 and
						(2)in paragraph (2),
			 by striking $18 and inserting $23.
						(d)Conservation
			 stewardship payments
						(1)Availability of
			 paymentsSection
			 1238G(e)(1)(B) of the Food Security Act of 1985 (16 U.S.C. 3838g(e)(1)(B)) is
			 amended by striking at the operation of the producer and
			 inserting on the agricultural operation of the producer.
						(2)Payment
			 amountSection 1238G(e)(2) of
			 the Food Security Act of 1985 (16 U.S.C. 3838g(e)(2)) is amended to read as
			 follows:
							
								(2)Payment
				amount
									(A)In
				generalThe amount of the conservation stewardship payment shall
				be determined by the Secretary and based, to the maximum extent practicable, on
				the following factors:
										(i)Costs incurred by
				the producer associated with planning, design, materials, installation, labor,
				management, maintenance, or training.
										(ii)Income forgone by
				the producer.
										(iii)Expected natural
				resource and environmental benefits resulting from existing and proposed
				conservation treatment, based to the maximum extent possible on conservation
				measurement tools.
										(B)Payment
				differentialIn applying subparagraph (A), the Secretary shall,
				where applicable, differentiate between—
										(i)improving,
				maintaining, and managing conservation activities in place on the agricultural
				operation at the time the contract offer is accepted by the Secretary;
				and
										(ii)installing and
				adopting additional conservation activities on the agricultural
				operation.
										.
						(3)Minimum
			 paymentSection 1238G(e) of
			 the Food Security Act of 1985 (16 U.S.C. 3838g(e)) is amended by adding at the
			 end the following new paragraph:
							
								(5)Minimum
				payment
									(A)In
				generalA payment to a producer under this subsection shall be
				not less than $1,500 per year.
									(B)Comprehensive
				contractIf a contract requires a comprehensive conservation plan
				the implementation of which will, by the end of the contract term, meet or
				exceed the stewardship threshold for all priority resource concerns, the
				minimum payment shall be not less than
				$3,000.
									.
						(e)Supplemental
			 payments for resource-Conserving crop rotationsSection 1238G(f) of the Food Security Act
			 of 1985 (16 U.S.C. 3838g(f)) is amended to read as follows:
						
							(f)Supplemental
				payments for resource-Conserving crop rotations, managed intensive rotational
				grazing, and transition to organic crop or livestock systems
								(1)Availability of
				paymentsThe Secretary shall provide additional payments to
				producers that, in participating in the program, agree to—
									(A)improve, maintain,
				and manage, or adopt and maintain—
										(i)resource-conserving
				crop rotations; or
										(ii)managed intensive
				rotational grazing; or
										(B)transition to
				organic crop or livestock systems.
									(2)Resource-conserving
				crop rotationIn this subsection, the term
				resource-conserving crop rotation means a crop rotation
				that—
									(A)includes at least
				1 resource conserving crop (as defined by the Secretary);
									(B)reduces
				erosion;
									(C)improves water
				quality;
									(D)improves soil
				fertility and tilth;
									(E)interrupts pest
				cycles; and
									(F)in applicable
				areas, reduces depletion of soil moisture or otherwise reduces the need for
				irrigation.
									(3)Managed
				intensive rotational grazingIn this subsection, the term
				managed intensive rotational grazing means a system in which
				animals are regularly and systematically moved to fresh pasture in such a way
				as to—
									(A)maximize the
				quantity and quality of forage growth;
									(B)improve manure
				distribution and nutrient cycling;
									(C)increase carbon
				sequestration from greater forage harvest;
									(D)improve the
				quantity and quality of cover for wildlife;
									(E)provide permanent
				cover to protect the soil from erosion; and
									(F)improve water
				quality.
									(4)Transition to
				organic crop or livestock systemsIn this subsection, the term
				transition to organic crop or livestock systems means adoption of
				conservation activities for certified organic production on land or for herds
				not previously certified organic that meet all the requirements of the program
				and that are consistent with the regulations promulgated under the Organic
				Foods Production Act of 1990 (7 U.S.C. 6501 et
				seq.).
								.
					(f)Payment
			 limitationsSection 1238G(g)
			 of the Food Security Act of 1985 (16 U.S.C. 3838g(g)) is amended to read as
			 follows:
						
							(g)Payment
				limitations
								(1)In
				generalA person or legal entity may not receive, directly or
				indirectly, payments under this subchapter that, in the aggregate, exceed
				$200,000 for all contracts entered into during any 5-year period, excluding
				funding arrangements with federally recognized Indian tribes or Alaska Native
				corporations, regardless of the number of contracts entered into under the
				program by the person or entity.
								(2)AcreageAny
				acres enrolled in the program that will not receive payments due to the
				limitation in paragraph (1) shall not be counted toward the acreage limitation
				in subsection
				(d)(1).
								.
					(g)RegulationsSection 1238G(h) of the Food Security Act
			 of 1985 (16 U.S.C. 3838g(h)) is amended by redesignating paragraphs (1) and (2)
			 as paragraphs (2) and (3), respectively, and by inserting before paragraph (2)
			 (as so redesignated) the following new paragraph:
						
							(1)require participants in the program to be
				actively engaged in farming or
				ranching;
							.
					(h)DataSection 1238G(i) of the Food Security Act
			 of 1985 (16 U.S.C. 3838g(i)) is amended to read as follows:
						
							(i)DataThe
				Secretary shall maintain detailed and segmented data on contracts and payments
				under the program to allow, at a minimum, with respect to each contract—
								(1)quantification of
				the type and extent of conservation activities for which payments were
				made;
								(2)quantification of the amount of payments
				made for—
									(A)the installation
				and adoption of additional conservation activities and improvements to
				conservation activities in place on the operation of a producer at the time the
				conservation stewardship offer is accepted by the Secretary; and
									(B)the maintenance of
				existing conservation activities; and
									(3)identification of
				the watershed and county in which the agricultural operation receiving payments
				is
				located.
								.
					(i)Payments for
			 conservation activities related to organic productionSection 1238G of the Food Security Act of
			 1985 (16 U.S.C. 3838g) is amended by adding at the end the following new
			 subsection:
						
							(g)Payments for
				conservation activities related to organic production
								(1)In
				generalThe Secretary shall provide payments for conservation
				activities related to organic production.
								(2)Eligibility
				requirementsAs a condition for receiving payments under the
				program, a producer shall agree to develop and implement conservation
				activities for certified organic production that are consistent with the
				regulations promulgated under the Organic Foods Production Act of 1990 (7
				U.S.C. 6501 et seq.) and the purposes of the program.
								(3)Planning
									(A)In
				generalThe Secretary shall provide planning assistance to
				producers transitioning to certified organic production consistent with the
				requirements of the Organic Foods Production Act of 1990 (7 U.S.C. 6501 et
				seq.) and the purposes of this subchapter.
									(B)Avoidance of
				duplicationThe Secretary shall, to the maximum extent
				practicable, eliminate duplication of planning activities for a producer
				participating in a contract under this subchapter and initiating or maintaining
				organic certification consistent with the Organic Foods Production Act of 1990
				(7 U.S.C. 6501 et
				seq.).
									.
					(j)Comprehensive
			 conservation planningSection
			 1238G of the Food Security Act of 1985 (16 U.S.C. 3838g), as amended by
			 subsection (i), is further amended by adding at the end the following new
			 subsection:
						
							(h)Comprehensive
				conservation planningThe
				Secretary shall provide technical and financial assistance to producers under
				the program to develop a comprehensive conservation plan for the agricultural
				operation of the
				producer.
							.
					FEnvironmental
			 Quality Incentives Program
				1501.PurposesSection 1240 of the Food Security Act of
			 1985 (16 U.S.C. 3839aa) is amended to read as follows:
					
						1240.PurposesThe purpose of the environmental quality
				incentives program established by this chapter is to assist producers in
				implementing conservation systems, practices, and activities on their
				operations in order to—
							(1)improve water
				quality, with special emphasis on reducing nutrient pollution and protecting
				sources of drinking water;
							(2)avoid, to the
				maximum extent practicable, the need for resource and regulatory programs by
				assisting producers in protecting soil, water, air, and related natural
				resources and meeting environmental quality criteria established by Federal,
				State, tribal, and local agencies;
							(3)conserve ground
				and surface water to sustain or improve in-stream flows;
							(4)enhance soil
				quality;
							(5)control invasive
				species;
							(6)enhance critical
				aquatic and terrestrial wildlife habitat for at-risk species;
							(7)reduce the amount
				and toxicity of pesticides and other agricultural chemicals found on food and
				in water or the air;
							(8)reduce the
				nontherapeutic use of medically important antibiotics in food-producing animals
				in order to preserve the effectiveness of antibiotics used in the treatment of
				human and animal disease;
							(9)help producers adapt to a changing and
				unpredictable climate and increase resiliency to climate change impacts,
				including rising temperatures and extreme weather events, while reducing
				greenhouse gas emissions; and
							(10)address
				additional priority resource concerns, as determined by the
				Secretary.
							.
				1502.Definitions
					(a)Organic system
			 planSection 1240A of the
			 Food Security Act of 1985 (16 U.S.C. 3839aa–1) is amended by striking paragraph
			 (3) and redesignating paragraphs (4) through (6) as paragraphs (3) through (5),
			 respectively.
					(b)PracticeSection 1240A of the Food Security Act of
			 1985 (16 U.S.C. 3839aa–1) is further amended in paragraph (4)(B) (as
			 redesignated by subsection (a))—
						(1)in clause (i), by
			 striking ; and and inserting a semicolon;
						(2)by redesignating
			 clause (ii) as clause (iii); and
						(3)by inserting after
			 clause (i) the following new clause:
							
								(ii)comprehensive conservation planning;
				and
								.
						1503.Establishment
			 and administration
					(a)EstablishmentSection 1240B(a) of the Food Security Act
			 of 1985 (16 U.S.C. 3839aa–2(a)) is amended by striking 2002 through
			 2014 and inserting 2013 through 2018.
					(b)TermSection 1240B(b)(2)(B) of the Food Security
			 Act of 1985 (16 U.S.C. 3839aa–2(b)(2)(B)) is amended by striking 10
			 years and inserting 5 years.
					(c)PrioritySection 1240B(c) of the Food Security Act
			 of 1985 (16 U.S.C. 3839aa–2(c)) is amended to read as follows:
						
							(c)PriorityIf
				the Secretary determines that the environmental values of two or more
				applications for payments are comparable, the Secretary shall assign a higher
				priority to a program application which will achieve the environment and
				conservation values using practices and systems the assessed cost of which is
				lower.
							.
					(d)Payments
						(1)Increased
			 payments for certain practicesSection 1240B(d)(3) of the Food Security
			 Act of 1985 (16 U.S.C. 3839aa–2(d)(3)) is amended to read as follows:
							
								(3)Increased
				payments for certain practicesThe Secretary shall provide
				supplemental payments and enhanced technical assistance to producers
				implementing land management and vegetative practices at a level that, as
				determined by the Secretary, results in highly cost-effective treatment of
				priority resource concerns, including—
									(A)residue and
				tillage management;
									(B)contour
				farming;
									(C)cover
				cropping;
									(D)integrated pest
				management;
									(E)nutrient
				management;
									(F)stream corridor
				improvement;
									(G)invasive plant
				species control;
									(H)contour buffer
				strips;
									(I)riparian
				herbaceous and forest buffers;
									(J)filterstrips;
									(K)stream habitat
				improvement and management;
									(L)grassed
				waterways;
									(M)wetland
				restoration and enhancement;
									(N)pollinator
				habitat; or
									(O)conservation crop
				rotation.
									.
						(2)Increased
			 payments for certain producersSection 1240B(d)(4)(B) of the Food Security
			 Act of 1985 (16 U.S.C. 3839aa–2(d)(4)(B)) is amended by striking 30
			 percent and inserting 50 percent.
						(3)Limitation on
			 payments for certain practicesSection 1240B(d) of the Food Security Act
			 of 1985 (16 U.S.C. 3839aa–2(d)) is amended by adding at the end the following
			 new paragraph:
							
								(7)Limitation on
				payments for certain practicesA producer who owns or operates a
				large confined animal feeding operation (as defined by the Secretary) shall not
				be eligible for payments under this chapter to construct an animal waste
				management facility or any associated waste transport or transfer
				device.
								.
						(e)Allocation of
			 fundingSection 1240B(f) of
			 the Food Security Act of 1985 (16 U.S.C. 3839aa–2(f)) is amended to read as
			 follows:
						
							(f)Allocation of
				fundingOf the funds made available for payments for each of
				fiscal years 2014 through 2018—
								(1)50 percent shall
				be targeted at practices relating to livestock production; and
								(2)not less than 10
				percent shall be targeted at practices relating to improvement of fish and
				wildlife
				habitat.
								.
					(f)Water
			 conservation or irrigation efficiency practice
						(1)Availability of
			 paymentsSection 1240B(h)(1) of the Food Security Act of 1985 (16
			 U.S.C. 3839aa–2(h)(1)) is amended to read as follows:
							
								(1)Availability of
				paymentsThe Secretary may provide payments under this subsection
				to a producer for a water conservation or irrigation practice that promotes
				ground and surface water conservation on the agricultural operation of the
				producer by—
									(A)improvements to
				irrigation systems;
									(B)enhancement of
				irrigation efficiencies;
									(C)conversion of the
				agricultural operation to—
										(i)the production of
				less water-intensive agricultural commodities; or
										(ii)dryland
				farming;
										(D)improvement of the
				storage of water through measures such as water banking and groundwater
				recharge;
									(E)enhancement of
				fish and wildlife habitat associated with irrigation systems including pivot
				corners and areas with irregular boundaries; or
									(F)establishment of
				other measures, as determined by the Secretary, that improve groundwater and
				surface water conservation in agricultural
				operations.
									.
						(2)PrioritySection 1240B(h)(2) of the Food Security
			 Act of 1985 (16 U.S.C. 3839aa–2(h)(2)) is amended—
							(A)in subparagraph
			 (A), by striking ; or and inserting ; and;
			 and
							(B)by amending
			 subparagraph (B) to read as follows:
								
									(B)any associated water savings remain in the
				original source of such water for the useful life of the
				practice.
									.
							(3)Duty of
			 producersSection 1240B(h) of
			 the Food Security Act of 1985 (16 U.S.C. 3839aa–2(h)) is amended by adding at
			 the end the following new paragraph:
							
								(3)Duty of
				producersThe Secretary may
				not provide payments to a producer for a water conservation or irrigation
				practice under this chapter unless the producer agrees not to use any
				associated water savings to bring new land, other than incidental land needed
				for efficient operations, under irrigated production, unless the producer is
				participating in a watershed-wide project that will effectively conserve water,
				as determined by the
				Secretary.
								.
						(g)Payments for
			 conservation practices related to organic production
						(1)Payments
			 authorizedSection
			 1240B(i)(1) of the Food Security Act of 1985 (16 U.S.C. 3839aa–2(i)(1)) is
			 amended by striking subsection and inserting
			 chapter.
						(2)Eligibility
			 requirementsSection
			 1240B(i)(2) of the Food Security Act of 1985 (16 U.S.C. 3839aa–2(i)(2)) is
			 amended to read as follows:
							
								(2)Eligibility
				requirementsAs a condition for receiving payments under this
				chapter, a producer shall agree to develop and implement conservation practices
				for certified organic production that are consistent with the regulations
				promulgated under the Organic Foods Production Act of 1990 (7 U.S.C. 6501 et
				seq.) and the purposes of this
				chapter.
								.
						(3)Payment
			 limitations; coordination with organic certification; planningSection 1240B(i) of the Food Security Act
			 of 1985 (16 U.S.C. 3839aa–2(i)) is amended—
							(A)by striking
			 paragraph (3) and redesignating paragraphs (4) and (5) as paragraphs (5) and
			 (6), respectively; and
							(B)by inserting after
			 paragraph (2) the following new paragraphs:
								
									(3)Coordination
				with organic certificationThe Secretary shall establish a
				transparent means by which producers may initiate organic certification under
				the Organic Foods Production Act of 1990 (7 U.S.C. 6501 et seq.) while
				participating in a contract under this chapter.
									(4)Planning
										(A)In
				generalThe Secretary shall provide planning assistance to
				producers transitioning to certified organic production consistent with the
				requirements of the Organic Foods Production Act of 1990 (7 U.S.C. 6501 et
				seq.) and the purposes of this chapter.
										(B)Avoidance of
				duplicationThe Secretary shall, to the maximum extent
				practicable, eliminate duplication of planning activities for a producer
				participating in a contract under this chapter and initiating or maintaining
				organic certification consistent with the Organic Foods Production Act of 1990
				(7 U.S.C. 6501 et
				seq.).
										.
							(h)Payments for
			 conservation practices related to antibiotic useSection 1240B of the Food Security Act of
			 1985 (16 U.S.C. 3839aa–2) is amended by adding at the end the following new
			 subsection:
						
							(j)Payments for
				conservation practices related to antibiotic use
								(1)Payments
				authorizedThe Secretary shall provide payments under this
				chapter to livestock producers for three years, to assist in a transition to
				modified animal management and production systems, for practices leading to the
				reduction in the need for antibiotics, including modification of systems and
				spaces to—
									(A)improve
				sanitation;
									(B)improve
				ventilation; or
									(C)support the
				implementation of improved animal management techniques at the
				operation.
									(2)Duty of
				producerThe Secretary shall not make payments under this chapter
				for practices related to antibiotic use unless the producer agrees to provide
				information to the Secretary documenting the resulting reduction in antibiotic
				use in the operation of the
				producer.
								.
					(i)Comprehensive
			 conservation planningSection 1240B of the Food Security Act of
			 1985 (16 U.S.C. 3839aa–2), as amended by subsection (g), is further amended by
			 adding at the end the following new subsection:
						
							(k)Comprehensive
				conservation planningThe
				Secretary shall provide technical and financial assistance to producers under
				the program to develop a comprehensive conservation plan for the agricultural
				operation of the
				producer.
							.
					1504.Evaluation of
			 Applications
					(a)Evaluation
			 criteriaSection 1240C(a) of
			 the Food Security Act of 1985 (16 U.S.C. 3839aa–3(a)) is amended by striking
			 , national, State, and local conservation priorities and
			 inserting priority resource concerns identified under subsection
			 (d).
					(b)Prioritization
			 of applicationsSection
			 1240C(b) of the Food Security Act of 1985 (16 U.S.C. 3839aa–3(b)) is
			 amended—
						(1)in paragraph (1),
			 by striking achieving the anticipated environmental benefits of the
			 project and inserting priority resource concerns identified
			 under subsection (d); and
						(2)in paragraph (2),
			 by striking designated resource concern or resource concerns and
			 inserting priority resource concerns identified under subsection (d),
			 including, in the case of applications from nutrient-impacted watersheds, the
			 degree to which nutrient loadings would be reduced as a result of the proposed
			 project.
						(c)Grouping of
			 applicationsSection 1240C(c)
			 of the Food Security Act of 1985 (16 U.S.C. 3839aa–3(c)) is amended by striking
			 for evaluation purposes or otherwise evaluate applications relative to
			 other applications for similar farming operations and inserting
			 proposing to address the same priority resource concerns for evaluation
			 purposes.
					(d)Priority
			 resource concernsSection
			 1240C of the Food Security Act of 1985 (16 U.S.C. 3839aa–3) is amended by
			 adding at the end the following new subsection:
						
							(d)Priority
				resource concernsFor the purposes of this section, the Secretary
				shall identify priority resource concerns in a particular watershed or other
				appropriate region or area within a
				State.
							.
					1505.Environmental
			 quality incentives program plan
					(a)Plan of
			 operationsSection 1240E(a)
			 of the Food Security Act of 1985 (16 U.S.C. 3839aa–5(a)) is amended to read as
			 follows:
						
							(a)Plan of
				operationsTo be eligible to receive payments under the program,
				a producer shall submit to the Secretary for approval a plan of operations
				that—
								(1)specifies the
				priority resource concerns to be addressed;
								(2)specifies the
				type, number, and sequencing of conservation systems, practices, or activities
				to be implemented to address the priority resource concerns;
								(3)includes such
				terms and conditions as the Secretary considers necessary to carry out the
				program, including a description of the purposes to be met by the
				implementation of the plan and a statement of how the plan will achieve or take
				significant steps toward achieving the relevant resource management system
				quality criteria;
								(4)in the case of a
				confined livestock feeding operation, provides for development and
				implementation of a comprehensive nutrient management plan, if
				applicable;
								(5)in the case of a
				producer located within a nutrient-impacted watershed, identifies methods by
				which the producer will limit nutrient loss; and
								(6)in the case of
				forest land, is consistent with the provisions of a forest management plan that
				is approved by the Secretary, which may include—
									(A)a forest
				stewardship plan described in section 5 of the Cooperative Forestry Assistance
				Act of 1978 (16 U.S.C. 2103a);
									(B)another practice
				plan approved by the State forester; or
									(C)another plan
				determined appropriate by the
				Secretary.
									.
					(b)Avoidance of
			 duplicationSection
			 1240E(b)(1) of the Food Security Act of 1985 (16 U.S.C. 3839aa–5(b)(1)) is
			 amended by striking plan of operations and inserting
			 resource management system plan.
					1506.Duties of the
			 SecretarySection 1240F(2) of
			 the Food Security Act of 1985 (16 U.S.C. 3839aa–6(2)) is amended by striking
			 information and inserting technical assistance,
			 information,.
				1507.Limitation on
			 paymentsSection 1240G of the
			 Food Security Act of 1985 (16 U.S.C. 3839aa–7) is amended to read as
			 follows:
					
						1240G.Limitation on
				payments
							(a)Limitation on
				total paymentsSubject to
				subsection (b), a person or legal entity may not receive, directly or
				indirectly, cost-share or incentive payments under this chapter, in the
				aggregate, for all contracts entered into under this chapter by the person or
				entity (excluding funding arrangements with federally recognized Native
				American Indian Tribes or Alaska Native Corporations under section 1240B(h)),
				regardless of the number of contracts entered into under this chapter by the
				person or entity, that—
								(1)during any fiscal
				year exceed $30,000; and
								(2)during any
				five-year period exceed $150,000.
								(b)Waiver
				AuthorityIn the case of contracts under this chapter for
				projects of special environmental significance, as determined by the Secretary,
				the Secretary may waive the limitation otherwise applicable under subsection
				(a)(1).
							(c)Prevention of
				duplicationThe Secretary shall not approve a contract or provide
				payments to any individual for a practice that has already been paid for as
				part of a previously approved and completed contract for any particular parcel
				of
				land.
							.
				GConservation
			 innovation grant program
				1601.Conservation
			 innovation grant programChapter 5 of subtitle D of title XII of the
			 Food Security Act of 1985 (16 U.S.C. 3839bb et seq.) is amended by adding at
			 the end the following new section:
					
						1240S.Conservation
				innovation grant program
							(a)Competitive
				grants for innovative conservation approachesThe Secretary
				shall, for each of fiscal years 2014 through 2018, carry out a conservation
				innovation grant program to encourage innovation in conservation on private
				farmland, rangeland, wetlands, grasslands, and forest lands.
							(b)UseThe
				Secretary shall provide grants under this section to governmental and
				non-governmental organizations and persons, on a competitive basis, to carry
				out projects that—
								(1)develop and test
				innovative and cost-effective technologies and practices and methods of
				conservation delivery to address priority resource concerns;
								(2)involve producers
				who are eligible for payments or technical assistance under this title;
								(3)leverage Federal
				funds made available to carry out this section with matching funds provided by
				State and local governments and private organizations to promote environmental
				enhancement and protection in conjunction with agricultural production;
								(4)ensure efficient
				and effective transfer of innovative technologies and approaches demonstrated
				through projects that receive funding under this subsection, such as market
				systems for pollution reduction and practices for the storage of carbon in
				soil;
								(5)provide
				environmental and resource conservation benefits through increased
				participation by producers of specialty crops;
								(6)provide payments
				to producers to implement cost-effective and innovative technologies to address
				priority resource concerns related to air quality from agricultural operations;
				or
								(7)provide
				environmental and resource conservation benefits through increased
				participation by beginning farmers and ranchers and socially disadvantaged
				farmers and ranchers.
								(c)Evaluation
				criteriaThe Secretary shall develop criteria for evaluating
				applications for competitive grants under this section that will ensure that
				priority resource concerns are effectively
				addressed.
							.
				HFunding and
			 administration
				1701.Commodity
			 Credit Corporation
					(a)In
			 generalSection 1241(a) of the Food Security Act of 1985 (16
			 U.S.C. 3841(a)) is amended to read as follows:
						
							(a)In
				generalFor each of fiscal years 2014 through 2018, the Secretary
				shall use the funds, facilities, and authorities of the Commodity Credit
				Corporation to carry out the following programs under this title (including the
				provision of technical assistance):
								(1)The conservation
				reserve program under subchapter B of chapter 1 of subtitle D, including, to
				the maximum extent practicable, $50,000,000 for the period of fiscal years 2014
				through 2018 to carry out section 1235(f) to facilitate the transfer of land
				subject to contracts from retired or retiring owners and operators to beginning
				farmers or ranchers and socially disadvantaged farmers or ranchers.
								(2)The conservation
				security program under subchapter A of chapter 2 of subtitle D, using such sums
				as are necessary to administer contracts entered into before September 30,
				2008.
								(3)The conservation
				stewardship program under subchapter B of chapter 2 of subtitle D.
								(4)The environmental
				quality incentives program under chapter 4 of subtitle D, using, to the maximum
				extent practicable, $1,542,500,000 for each fiscal year.
								(5)The conservation
				innovation grant program under section 1240S, using, to the maximum extent
				practicable, $100,000,000 for each fiscal year.
								(6)The agricultural
				conservation easement program under subtitle H, using, to the maximum extent
				practicable, $704,000,000 for each fiscal year, of which not less than 70
				percent shall be used to carry out section 1265C.
								(7)The conservation
				loan and loan guarantee program under section 1246, using, to the maximum
				extent practicable, for each fiscal year—
									(A)$200,000,000 for direct loans; and
									(B)$150,000,000 for
				loan
				guarantees.
									.
					(b)Guaranteed
			 availability of fundsSection 1241 of the Food Security Act of
			 1985 (16 U.S.C. 3841) is amended—
						(1)by redesignating
			 subsections (b) through (h) as subsections (c) through (i), respectively;
			 and
						(2)by inserting after
			 subsection (a) the following:
							
								(b)Availability of
				funds
									(1)In
				generalExcept as provided in paragraph (2), amounts made
				available by subsection (a) shall be used by the Secretary to carry out the
				programs specified in such subsection for fiscal years 2014 through 2018 and
				shall remain available until expended. Amounts made available for the programs
				specified in such subsection during a fiscal year through modifications,
				cancellations, terminations, and other related administrative actions and not
				obligated in that fiscal year shall remain available for obligation during
				subsequent fiscal years, but shall reduce the amount of additional funds made
				available in the subsequent fiscal year by an amount equal to the amount
				remaining unobligated.
									(2)Conservation
				innovation grant programAmounts made available by subsection (a)(5)
				for a fiscal year and not obligated in that fiscal year shall be made available
				for the environmental quality incentives program under chapter 4 of subtitle D,
				and shall remain available until
				expended.
									.
						(c)Technical
			 assistanceSection 1241(c) of
			 the Food Security Act of 1985 (as redesignated by subsection (b)) is amended to
			 read as follows:
						
							(c)Technical
				Assistance
								(1)In
				generalCommodity Credit Corporation funds made available for a
				fiscal year for each of the programs specified in subsection (a)—
									(A)shall be available
				for the provision of technical assistance for the programs for which funds are
				made available; and
									(B)shall not be
				available for the provision of technical assistance for conservation programs
				specified in subsection (a) other than the program for which the funds were
				made available.
									(2)AmountThe
				amount of funds made available under paragraph (1) shall in no case equal less
				than 10 percent nor more than 30 percent of the amounts made available by
				subsection
				(a).
								.
					(d)Assistance to
			 certain farmers or ranchers for conservation accessSection 1241(h) of the Food Security Act of
			 1985 (as redesignated by subsection (b)) is amended—
						(1)in paragraph
			 (1)—
							(A)in the matter
			 preceding subparagraph (A), by striking 2012 and inserting
			 2018; and
							(B)in subparagraph
			 (A), by striking 5 and inserting 10;
							(2)in paragraph (2),
			 by inserting (but not earlier than 120 days after the date that funding
			 for the fiscal year is allocated to the States) after the
			 Secretary;
						(3)in paragraph (3), by inserting (but
			 not earlier than 120 days after the date that funding for the fiscal year is
			 allocated to the States) after the Secretary; and
						(4)by adding at the
			 end the following new paragraphs:
							
								(4)Participation by
				beginning and socially disadvantaged farmers and ranchersNothing
				in this subsection prohibits beginning or socially disadvantaged farmers or
				ranchers from participating in programs and receiving funding available under
				this title that is not reserved under paragraph (1).
								(5)Technical
				assistanceOf the funds reserved under paragraph (1), the
				Secretary shall allocate to the Natural Resources Conservation Service funding
				for technical assistance at a rate that is not more than 10 percent higher than
				the rate that would otherwise apply under the environmental quality incentives
				program and the conservation stewardship program to allow the Service to
				provide additional technical assistance to beginning farmers or ranchers and
				socially disadvantaged farmers or ranchers to establish comprehensive
				conservation
				plans.
								.
						1702.Conservation
			 loan and loan guarantee programSubtitle E of title XII of the Food Security
			 Act of 1985 (16 U.S.C. 3841 et seq.) is amended by adding at the end the
			 following new section:
					
						1246.Conservation loan
				and loan guarantee program
							(a)In
				generalThe Secretary may
				make or guarantee qualified conservation loans to eligible borrowers under this
				section.
							(b)DefinitionsIn this section:
								(1)Qualified
				conservation loanThe term
				qualified conservation loan means a loan, the proceeds of which
				are used to cover the costs to the borrower of carrying out a qualified
				conservation project.
								(2)Qualified
				conservation projectThe term qualified conservation
				project means conservation measures that address provisions of a
				comprehensive conservation plan of the eligible borrower.
								(3)Conservation
				loan planThe term conservation loan plan means a
				plan, approved by the Secretary, that, for a farming or ranching operation,
				identifies—
									(A)the conservation
				activities that will be addressed with loan funds provided under this section,
				including—
										(i)the installation
				of conservation structures to address soil, water, and related
				resources;
										(ii)the establishment
				of forest cover for sustained yield timber management, erosion control, or
				shelterbelt purposes;
										(iii)the installation
				of water conservation measures;
										(iv)the installation
				of waste management systems;
										(v)the establishment
				or improvement of permanent pasture; or
										(vi)other purposes
				consistent with the plan, including the adoption of any other emerging or
				existing conservation practices, techniques, or technologies approved by the
				Secretary; and
										(B)how and to what
				extent the conservation project will support the implementation of a
				comprehensive conservation plan and improve the conditions of identified
				priority resource concerns.
									(c)Eligible
				borrowers
								(1)In
				generalThe Secretary may make or guarantee qualified
				conservation loans under this section to—
									(A)farmers or
				ranchers engaged primarily and directly in agricultural production in the
				United States; or
									(B)farm cooperatives, private domestic
				corporations, partnerships, joint operations, trusts, or limited liability
				companies that are—
										(i)controlled by
				farmers or ranchers; and
										(ii)engaged primarily
				and directly in agricultural production in the United States.
										(2)Conservation
				loan planIn order to be eligible to receive a loan or loan
				guarantee under this section, an entity described in paragraph (1) shall have a
				conservation loan plan.
								(d)PriorityIn making or guaranteeing qualified
				conservation loans under this section, the Secretary shall give priority
				to—
								(1)qualified
				beginning farmers or ranchers and socially disadvantaged farmers or
				ranchers;
								(2)owners or tenants
				who use the loans to convert to sustainable or organic agricultural production
				systems;
								(3)producers who use
				the loans to build conservation structures or establish conservation practices
				to implement a comprehensive conservation plan;
								(4)projects that will
				do the most to address priority resource concerns, as specified in a
				conservation loan plan; and
								(5)projects that are
				designed to help producers comply with, or avoid the need for, local, State, or
				Federal regulation.
								(e)Limitations
				applicable to loan guaranteesThe portion of a qualified conservation
				loan that the Secretary may guarantee under this section shall be not more than
				90 percent of the principal amount of the loan.
							(f)Administrative
				provisions
								(1)Geographic
				distributionThe Secretary
				shall ensure, to the maximum extent practicable, that qualified conservation
				loans made or guaranteed under this section are distributed across diverse
				geographic regions, while still prioritizing qualified conservation projects
				with the greatest conservation or environmental benefit.
								(2)Agency
				cooperationThe Secretary shall ensure proper cooperation between
				the Natural Resources Conservation Service, which shall review and approve
				comprehensive loan plans and provide technical assistance for qualified
				conservation projects, and the Farm Service Agency, which will approve and
				issue loans and loan guarantees under this section.
								(3)Interest
				ratesThe Secretary shall ensure that a loan made under this
				section is made at or below market
				rate.
								.
				IAgricultural
			 conservation easement program
				1801.Agricultural
			 conservation easement program
					(a)EstablishmentTitle
			 XII of the Food Security Act of 1985 is amended by adding at the end the
			 following:
						
							HAgricultural
				conservation easement program
								1265.Establishment
				and purposes
									(a)EstablishmentThe
				Secretary shall establish an agricultural conservation easement program for the
				conservation of eligible land and natural resources through easements or other
				interests in land.
									(b)PurposesThe
				purposes of the program are to—
										(1)combine the
				purposes and coordinate the functions of the wetlands reserve program
				established under section 1237, the grassland reserve program established under
				section 1238N, and the farmland protection program established under section
				1238I, as such sections were in effect on September 30, 2013;
										(2)restore, protect,
				and enhance wetland on eligible land;
										(3)protect and
				enhance the agricultural use, viability, and related conservation values of
				eligible land by limiting nonagricultural uses of that land; and
										(4)protect grazing
				uses and related conservation values by restoring and conserving eligible
				land.
										1265A.DefinitionsIn this subtitle:
									(1)Agricultural
				land easementThe term agricultural land easement
				means an easement or other interest in eligible land that—
										(A)is conveyed for
				the purposes of protecting natural resources and the agricultural nature of the
				land, and of promoting agricultural viability for future generations;
				and
										(B)permits the
				landowner the right to continue agricultural production and related uses
				subject to an agricultural land easement plan.
										(2)Eligible
				entityThe term eligible entity means—
										(A)an agency of State
				or local government or an Indian tribe (including a farmland protection board
				or land resource council established under State law); or
										(B)an organization
				that is—
											(i)organized for, and
				at all times since the formation of the organization has been operated
				principally for, 1 or more of the conservation purposes specified in clause
				(i), (ii), (iii), or (iv) of section 170(h)(4)(A) of the Internal Revenue Code
				of 1986;
											(ii)an organization
				described in section 501(c)(3) of that Code that is exempt from taxation under
				section 501(a) of that Code; or
											(iii)described
				in—
												(I)paragraph (1) or
				(2) of section 509(a) of that Code; or
												(II)section 509(a)(3)
				of that Code and is controlled by an organization described in section
				509(a)(2) of that Code.
												(3)Eligible
				landThe term eligible land means private or tribal
				land that is—
										(A)in the case of an
				agricultural land easement, agricultural land, including land on a farm or
				ranch—
											(i)that is subject to
				a pending offer for purchase from an eligible entity;
											(ii)that—
												(I)has prime, unique,
				or other productive soil;
												(II)contains
				historical or archaeological resources; or
												(III)the protection
				of which will further a State or local policy consistent with the purposes of
				the program; and
												(iii)that is—
												(I)cropland;
												(II)rangeland;
												(III)grassland or
				land that contains forbs, or shrubland for which grazing is the predominant
				use;
												(IV)pastureland;
				or
												(V)nonindustrial
				private forest land that contributes to the economic viability of an offered
				parcel or serves as a buffer to protect such land from development;
												(B)in the case of a
				wetland easement, a wetland or related area, including—
											(i)farmed or
				converted wetland, together with the adjacent land that is functionally
				dependent on that land, if the Secretary determines it—
												(I)is likely to be
				successfully restored in a cost effective manner; and
												(II)will maximize the
				wildlife benefits and wetland functions and values as determined by the
				Secretary in consultation with the Secretary of the Interior at the local
				level;
												(ii)cropland or
				grassland that was used for agricultural production prior to flooding from the
				natural overflow of a closed basin lake or pothole, as determined by the
				Secretary, together (where practicable) with the adjacent land that is
				functionally dependent on the cropland or grassland;
											(iii)farmed wetland
				and adjoining land that—
												(I)is enrolled in the
				conservation reserve program;
												(II)has the highest
				wetland functions and values; and
												(III)is likely to
				return to production after the land leaves the conservation reserve
				program;
												(iv)riparian areas
				that link wetland that is protected by easements or some other device that
				achieves the same purpose as an easement; or
											(v)other wetland of
				an owner that would not otherwise be eligible, if the Secretary determines that
				the inclusion of such wetland in such easement would significantly add to the
				functional value of the easement; or
											(C)in the case of
				both an agricultural land easement or wetland easement, other land that is
				incidental to eligible land if the Secretary determines that it is necessary
				for the efficient administration of the easements under this program.
										(4)ProgramThe
				term program means the agricultural conservation easement program
				established by this subtitle.
									(5)Wetland
				easementThe term wetland easement means a reserved
				interest in eligible land that—
										(A)is defined and
				delineated in a deed; and
										(B)stipulates—
											(i)the rights, title,
				and interests in land conveyed to the Secretary; and
											(ii)the rights,
				title, and interests in land that are reserved to the landowner.
											1265B.Agricultural
				land easements
									(a)Availability of
				assistanceThe Secretary shall facilitate and provide funding
				for—
										(1)the purchase by
				eligible entities of agricultural land easements and other interests in
				eligible land; and
										(2)technical
				assistance to provide for the conservation of natural resources pursuant to an
				agricultural land easement plan.
										(b)Cost-Share
				assistance
										(1)In
				generalThe Secretary shall provide cost-share assistance to
				eligible entities for purchasing agricultural land easements to protect the
				agricultural use, including grazing, and related conservation values of
				eligible land.
										(2)Scope of
				assistance available
											(A)Federal
				shareSubject to subparagraph (C), an agreement described in
				paragraph (4) shall provide for a Federal share determined by the Secretary of
				an amount not to exceed 50 percent of the fair market value of the agricultural
				land easement or other interest in land, as determined by the Secretary
				using—
												(i)the Uniform
				Standards of Professional Appraisal Practice;
												(ii)an area-wide
				market analysis or survey; or
												(iii)another
				industry-approved method.
												(B)Non-federal
				share
												(i)In
				generalSubject to subparagraph (C), under the agreement, the
				eligible entity shall provide a share that is at least equivalent to that
				provided by the Secretary.
												(ii)Source of
				contributionAn eligible entity may include as part of its share
				a charitable donation or qualified conservation contribution (as defined by
				section 170(h) of the Internal Revenue Code of 1986) from the private landowner
				if the eligible entity contributes its own cash resources in an amount that is
				at least 50 percent of the amount contributed by the Secretary.
												(C)Waiver
				authorityIn the case of grassland of special environmental
				significance, as determined by the Secretary, the Secretary may provide up to
				75 percent of the fair market value of the agricultural land easement.
											(3)Evaluation and
				ranking of applications
											(A)CriteriaThe
				Secretary shall establish evaluation and ranking criteria to maximize the
				benefit of Federal investment under the program.
											(B)ConsiderationsIn
				establishing the criteria, the Secretary shall emphasize support for—
												(i)protecting
				agricultural uses and enhancing related conservation values of the land;
				and
												(ii)maximizing the protection of areas devoted
				to agricultural use and the conservation values that can be derived from the
				land.
												(C)PriorityIf the Secretary determines that the
				environmental values of two or more applications for cost-share assistance are
				comparable, the Secretary shall assign a higher priority to a program
				application which will achieve the environment and conservation values using
				practices and systems the assessed cost of which is lower.
											(4)Agreements with
				eligible entities
											(A)In
				generalThe Secretary shall enter into agreements with eligible
				entities to stipulate the terms and conditions under which the eligible entity
				is permitted to use cost-share assistance provided under this section.
											(B)Length of
				agreementsAn agreement shall be for a term that is—
												(i)in
				the case of an eligible entity certified under the process described in
				paragraph (5), a minimum of 5 years; and
												(ii)for all other
				eligible entities, at least 3, but not more than 5 years.
												(C)Minimum terms
				and conditionsAn eligible entity shall be authorized to use its
				own terms and conditions for agricultural land easements so long as the
				Secretary determines such terms and conditions—
												(i)are consistent
				with the purposes of the program;
												(ii)are permanent or
				for the maximum duration allowed under applicable State law;
												(iii)permit effective
				enforcement of the conservation purposes of such easements, including
				appropriate restrictions depending on the purposes for which the easement is
				acquired;
												(iv)include a right
				of enforcement for the Secretary that may be used if the terms of the easement
				are not enforced by the holder of the easement;
												(v)subject the land
				in which such an interest is purchased to an agricultural land easement plan
				that—
													(I)describes the
				activities which promote the long-term viability of the land to meet the
				purposes for which the easement was acquired;
													(II)requires the
				management of grassland according to a grassland management plan; and
													(III)includes a
				comprehensive conservation plan, and requires, at the option of the Secretary,
				the conversion of highly erodible cropland to less intensive uses; and
													(vi)include a limit
				on the impervious surfaces to be allowed that is consistent with the purposes
				of the program under section 1265(b).
												(D)Substitution of
				qualified projectsAn agreement shall allow, upon mutual
				agreement of the parties, substitution of qualified projects that are
				identified at the time of the proposed substitution.
											(E)Effect of
				violationIf a violation occurs of a term or condition of an
				agreement under this subsection—
												(i)the Secretary may
				terminate the agreement; and
												(ii)the Secretary may
				require the eligible entity to refund all or part of any payments received by
				the entity under the program, with interest on the payments as determined
				appropriate by the Secretary.
												(5)Certification of
				eligible entities
											(A)Certification
				processThe Secretary shall establish a process under which the
				Secretary may—
												(i)directly certify
				eligible entities that meet established criteria;
												(ii)enter into
				long-term agreements with certified eligible entities; and
												(iii)accept proposals
				for cost-share assistance for the purchase of agricultural land easements
				throughout the duration of such agreements.
												(B)Certification
				criteriaIn order to be certified, an eligible entity shall
				demonstrate to the Secretary that the entity will maintain, at a minimum, for
				the duration of the agreement—
												(i)a
				plan for administering easements that is consistent with the purpose of this
				subtitle;
												(ii)the capacity and
				resources to monitor and enforce agricultural land easements; and
												(iii)policies and
				procedures to ensure—
													(I)the long-term
				integrity of agricultural land easements on eligible land;
													(II)timely completion
				of acquisitions of easements; and
													(III)timely and
				complete evaluation and reporting to the Secretary on the use of funds provided
				under the program.
													(C)Review and
				revision
												(i)ReviewThe
				Secretary shall conduct a review of eligible entities certified under
				subparagraph (A) every 3 years to ensure that such entities are meeting the
				criteria established under subparagraph (B).
												(ii)RevocationIf
				the Secretary finds that the certified eligible entity no longer meets the
				criteria established under subparagraph (B), the Secretary may—
													(I)allow the
				certified eligible entity a specified period of time, at a minimum 180 days, in
				which to take such actions as may be necessary to meet the criteria; and
													(II)revoke the
				certification of the eligible entity, if, after the specified period of time,
				the certified entity does not meet such criteria.
													(c)Technical
				assistanceThe Secretary may provide technical assistance, if
				requested, to assist in—
										(1)compliance with
				the terms and conditions of easements; and
										(2)implementation of
				an agricultural land easement plan.
										1265C.Wetland
				easements
									(a)Availability of
				assistanceThe Secretary shall provide assistance to owners of
				eligible land to restore, protect, and enhance wetland through—
										(1)easements and
				related wetland easement plans; and
										(2)technical
				assistance.
										(b)Easements
										(1)Method of
				enrollmentThe Secretary shall enroll eligible land through the
				use of—
											(A)30-year
				easements;
											(B)permanent
				easements;
											(C)easements for the
				maximum duration allowed under applicable State laws; or
											(D)as an option for
				Indian tribes only, 30-year contracts (which shall be considered to be 30-year
				contracts for the purposes of this subtitle).
											(2)Limitations
											(A)Ineligible
				landThe Secretary may not acquire wetland easements on—
												(i)land established
				to trees under the conservation reserve program, except in cases where the
				Secretary determines it would further the purposes of the program; and
												(ii)farmed wetland or
				converted wetland where the conversion was not commenced prior to December 23,
				1985.
												(B)Changes in
				ownershipNo wetland easement
				shall be created on land that has changed ownership during the preceding
				24-month period unless—
												(i)the new ownership
				was acquired by will or succession as a result of the death of the previous
				owner;
												(ii)(I)the ownership change
				occurred because of foreclosure on the land; and
													(II)immediately before the foreclosure, the
				owner of the land exercises a right of redemption from the mortgage holder in
				accordance with State law; or
													(iii)the Secretary
				determines that the land was acquired under circumstances that give adequate
				assurances that such land was not acquired for the purposes of placing it in
				the program.
												(3)Evaluation and
				ranking of offers
											(A)CriteriaThe
				Secretary shall establish evaluation and ranking criteria to maximize the
				benefit of Federal investment under the program.
											(B)ConsiderationsWhen
				evaluating offers from landowners, the Secretary may consider—
												(i)the conservation
				benefits of obtaining a wetland easement, including the potential environmental
				benefits if the land was removed from agricultural production;
												(ii)the cost-effectiveness of each wetland
				easement, so as to maximize the environmental benefits per dollar
				expended;
												(iii)whether the landowner or another person is
				offering to contribute financially to the cost of the wetland easement to
				leverage Federal funds; and
												(iv)such other
				factors as the Secretary determines are necessary to carry out the purposes of
				the program.
												(C)PriorityThe Secretary shall place priority on
				acquiring wetland easements based on the value of the wetland easement for
				protecting and enhancing habitat for migratory birds and other wildlife.
											(4)AgreementTo
				be eligible to place eligible land into the program through a wetland easement,
				the owner of such land shall enter into an agreement with the Secretary
				to—
											(A)grant an easement
				on such land to the Secretary;
											(B)authorize the
				implementation of a wetland easement plan;
											(C)create and record
				an appropriate deed restriction in accordance with applicable State law to
				reflect the easement agreed to;
											(D)provide a written
				statement of consent to such easement signed by those holding a security
				interest in the land;
											(E)comply with the
				terms and conditions of the easement and any related agreements; and
											(F)permanently retire
				any existing cropland base and allotment history for the land on which the
				easement has been obtained.
											(5)Terms and
				conditions of easement
											(A)In
				generalA wetland easement shall include terms and conditions
				that—
												(i)permit—
													(I)repairs,
				improvements, and inspections on the land that are necessary to maintain
				existing public drainage systems; and
													(II)owners to control
				public access on the easement areas while identifying access routes to be used
				for restoration activities and management and easement monitoring;
													(ii)prohibit—
													(I)the alteration of
				wildlife habitat and other natural features of such land, unless specifically
				authorized by the Secretary;
													(II)the spraying of
				such land with chemicals or the mowing of such land, except where such spraying
				or mowing is authorized by the Secretary or is necessary—
														(aa)to
				comply with Federal or State noxious weed control laws;
														(bb)to
				comply with a Federal or State emergency pest treatment program; or
														(cc)to
				meet habitat needs of specific wildlife species;
														(III)any activities
				to be carried out on the owner’s or successor’s land that is immediately
				adjacent to, and functionally related to, the land that is subject to the
				easement if such activities will alter, degrade, or otherwise diminish the
				functional value of the eligible land; and
													(IV)the adoption of
				any other practice that would tend to defeat the purposes of the program, as
				determined by the Secretary;
													(iii)provide for the
				efficient and effective establishment of wetland functions and values;
				and
												(iv)include such
				additional provisions as the Secretary determines are desirable to carry out
				the program or facilitate the practical administration thereof.
												(B)ViolationOn the violation of the terms or conditions
				of the wetland easement, the wetland easement shall remain in force and the
				Secretary may require the owner to refund all or part of any payments received
				by the owner under the program, together with interest thereon as determined
				appropriate by the Secretary.
											(C)Compatible
				usesLand subject to a wetland easement may be used for
				compatible economic uses, including such activities as hunting and fishing,
				managed timber harvest, or periodic haying or grazing, if such use is
				specifically permitted by the wetland easement plan and is consistent with the
				long-term protection and enhancement of the wetland resources for which the
				easement was established.
											(D)Reservation of
				grazing rightsThe Secretary may include in the terms and
				conditions of a wetland easement a provision under which the owner reserves
				grazing rights if—
												(i)the Secretary
				determines that the reservation and use of the grazing rights—
													(I)is compatible with
				the land subject to the easement;
													(II)is consistent
				with the historical natural uses of the land and long-term protection and
				enhancement goals for which the easement was established; and
													(III)complies with
				the wetland easement plan; and
													(ii)the agreement
				provides for a commensurate reduction in the easement payment to account for
				the grazing value, as determined by the Secretary.
												(6)Compensation
											(A)Determination
												(i)In
				generalThe Secretary shall
				pay as compensation for a permanent wetland easement acquired under the program
				an amount necessary to encourage enrollment in the program based on the lowest
				of—
													(I)the fair market
				value of the land, as determined by the Secretary, using the Uniform Standards
				of Professional Appraisal Practice or an area-wide market analysis or
				survey;
													(II)the amount
				corresponding to a geographical cap, as determined by the Secretary in
				regulations; or
													(III)the offer made
				by the landowner.
													(ii)OtherCompensation for a 30-year wetland easement
				shall be not less than 50 percent, but not more than 75 percent, of the
				compensation that would be paid for a permanent wetland easement.
												(B)Form of
				paymentCompensation shall be provided by the Secretary in the
				form of a cash payment, in an amount determined under subparagraph (A).
											(C)Payment
				schedule
												(i)Easements valued
				at less than $500,000For
				wetland easements valued at $500,000 or less, the Secretary may provide
				easement payments in not more than 10 annual payments.
												(ii)Easements
				valued at more than $500,000For wetland easements valued at more than
				$500,000, the Secretary may provide easement payments in at least 5, but not
				more than 10 annual payments, except that, if the Secretary determines it would
				further the purposes of the program, the Secretary may make a lump sum payment
				for such an easement.
												(c)Easement
				restoration
										(1)In
				generalThe Secretary shall provide financial assistance to carry
				out the establishment of conservation measures and practices and protect
				wetland functions and values, including necessary maintenance activities, as
				set forth in a wetland easement plan.
										(2)PaymentsThe
				Secretary shall—
											(A)in the case of a permanent wetland
				easement, pay an amount that is not less than 75 percent, but not more than 100
				percent, of the eligible costs as determined by the Secretary; and
											(B)in the case of a 30-year wetland easement,
				pay an amount that is not less than 50 percent, but not more than 75 percent,
				of the eligible costs, as determined by the Secretary.
											(d)Technical
				assistance
										(1)In
				generalThe Secretary shall assist owners in complying with the
				terms and conditions of easements.
										(2)Contracts or
				agreementsThe Secretary may enter into 1 or more contracts with
				private entities or agreements with a State, non-governmental organization, or
				Indian tribe to carry out necessary restoration, enhancement, or maintenance of
				a wetland easement if the Secretary determines that the contract or agreement
				will advance the purposes of the program.
										(3)FundingNot
				less than 10 percent of the funds made available to carry out this section
				shall be available to provide technical assistance under this
				subsection.
										(e)Wetland
				enhancement optionThe Secretary may enter into 1 or more
				agreements with a State (including a political subdivision or agency of a
				State), nongovernmental organization, or Indian tribe to carry out a special
				wetland enhancement option that the Secretary determines would advance the
				purposes of the program.
									(f)Administration
										(1)Wetland easement
				planThe Secretary shall develop a wetland easement plan for
				eligible land subject to a wetland easement, which will include the practices
				and activities necessary to restore, protect, enhance, and maintain the
				enrolled land.
										(2)Delegation of
				easement administration
											(A)In
				generalThe Secretary may delegate any of the easement
				management, monitoring, and enforcement responsibilities of the Secretary to
				other Federal or State agencies that have the appropriate authority, expertise
				and resources necessary to carry out such delegated responsibilities or to
				other conservation organizations if the Secretary determines the organization
				has similar expertise and resources.
											(B)LimitationThe
				Secretary shall not delegate any of the monitoring or enforcement
				responsibilities under the program to conservation organizations.
											(3)Payments
											(A)Timing of
				paymentsThe Secretary shall provide payment for obligations
				incurred by the Secretary under this section—
												(i)with respect to
				any easement restoration obligation as soon as possible after the obligation is
				incurred; and
												(ii)with respect to
				any annual easement payment obligation incurred by the Secretary as soon as
				possible after October 1 of each calendar year.
												(B)Payments to
				othersIf an owner who is entitled to a payment dies, becomes
				incompetent, is otherwise unable to receive such payment, or is succeeded by
				another person or entity who renders or completes the required performance, the
				Secretary shall make such payment, in accordance with regulations prescribed by
				the Secretary and without regard to any other provision of law, in such manner
				as the Secretary determines is fair and reasonable in light of all of the
				circumstances.
											(g)Wetlands reserve
				enhancement program
										(1)Program
				authorizedThe Secretary may enter into 1 or more agreements with
				a State (including a political subdivision or agency of a State),
				nongovernmental organization, or Indian tribe to carry out a special wetlands
				reserve enhancement program that the Secretary determines would advance the
				purposes of this section.
										(2)Reserved rights
				pilot program
											(A)Reservation of
				grazing and haying rightsAs part of the wetlands reserve
				enhancement program, the Secretary shall carry out a pilot program for land in
				which a landowner may reserve grazing and haying rights in the warranty
				easement deed restriction if the Secretary determines that the reservation and
				use of the grazing rights—
												(i)is
				compatible with the land subject to the easement;
												(ii)is consistent
				with the long-term wetland protection and enhancement goals for which the
				easement was established; and
												(iii)complies with a
				comprehensive conservation plan.
												(B)DurationThe
				pilot program established under this paragraph shall terminate on September 30,
				2018.
											1265D.Administration
									(a)Ineligible
				landThe Secretary may not acquire an easement under the program
				on—
										(1)land owned by an
				agency of the United States, other than land held in trust for Indian
				tribes;
										(2)land owned in fee
				title by a State, including an agency or a subdivision of a State, or a unit of
				local government;
										(3)land subject to an
				easement or deed restriction which, as determined by the Secretary, provides
				similar protection as would be provided by enrollment in the program;
				and
										(4)land where the
				purposes of the program would be undermined due to on-site or off-site
				conditions, such as risk of hazardous substances, proposed or existing rights
				of way, infrastructure development, or adjacent land uses.
										(b)PriorityIn
				evaluating applications under the program, the Secretary may give priority to
				land that is currently enrolled in the conservation reserve program in a
				contract that is set to expire within 1 year and—
										(1)in the case of an
				agricultural land easement, is grassland that would benefit from protection
				under a long-term easement; and
										(2)in the case of a
				wetland easement, is a wetland or related area with the highest functions and
				values and is likely to return to production after the land leaves the
				conservation reserve program.
										(c)Subordination,
				exchange, modification, and termination
										(1)In
				generalThe Secretary may subordinate, exchange, terminate, or
				modify any interest in land, or portion of such interest, administered by the
				Secretary, either directly or on behalf of the Commodity Credit Corporation
				under the program when the Secretary determines that—
											(A)it is in the
				Federal Government’s interest to subordinate, exchange, modify or terminate the
				interest in land;
											(B)the subordination,
				exchange, modification, or termination action—
												(i)will address a
				compelling public need for which there is no practicable alternative, or
												(ii)such action will
				further the practical administration of the program; and
												(C)the subordination,
				exchange, modification, or termination action will result in comparable
				conservation value and equivalent or greater economic value to the United
				States.
											(2)ConsultationThe
				Secretary shall work with the owner, and eligible entity if applicable, to
				address any subordination, exchange, termination, or modification of the
				interest, or portion of such interest in land.
										(3)NoticeAt
				least 90 days before taking any termination action described in paragraph (1),
				the Secretary shall provide written notice of such action to the Committee on
				Agriculture of the House of Representatives and the Committee on Agriculture,
				Nutrition, and Forestry of the Senate.
										(d)Land enrolled in
				other programs
										(1)Conservation
				reserve programThe Secretary
				may terminate or modify a contract entered into under section 1231(a) if
				eligible land that is subject to such contract is transferred into the
				program.
										(2)OtherLand
				enrolled in the wetlands reserve program, grassland reserve program, or
				farmland protection program, as such programs were in effect on September 30,
				2013, shall be considered enrolled in this program.
										(e)Allocation of
				funds for agricultural land easementsOf the funds made available
				under section 1241 to carry out the program for a fiscal year, the Secretary
				shall, to the extent practicable, use no less than 40 percent for agricultural
				land
				easements.
									.
					(b)Compliance with
			 certain requirementsBefore an eligible entity or owner of
			 eligible land may receive assistance under subtitle H of title XII of the Food
			 Security Act of 1985, the eligible entity or person shall agree, during the
			 crop year for which the assistance is provided and in exchange for the
			 assistance—
						(1)to comply with
			 applicable conservation requirements under subtitle B of title XII of that Act
			 (16 U.S.C. 3811 et seq.); and
						(2)to comply with
			 applicable wetland protection requirements under subtitle C of title XII of
			 that Act (16 U.S.C. 3821 et seq.).
						(c)Cross
			 referenceSection 1244 of the Food Security Act of 1985 (16
			 U.S.C. 3844) is amended—
						(1)in subsection
			 (c)—
							(A)in paragraph
			 (1)—
								(i)by
			 inserting and at the end of subparagraph (A);
								(ii)by
			 striking and at the end of subparagraph (B); and
								(iii)by
			 striking subparagraph (C);
								(B)by redesignating
			 paragraph (2) as paragraph (3); and
							(C)by inserting after
			 paragraph (1) the following:
								
									(2)the agricultural
				conservation easement program established under subtitle H;
				and
									;
				and
							(2)in subsection
			 (f)—
							(A)in paragraph
			 (1)—
								(i)in
			 subparagraph (A), by striking programs administered under subchapters B
			 and C of chapter 1 of subtitle D and inserting conservation
			 reserve program established under subchapter B of chapter 1 of subtitle D and
			 the agricultural conservation easement program under subtitle H using wetland
			 easements under section 1265C; and
								(ii)in
			 subparagraph (B), by striking subchapter C of chapter 1 of subtitle
			 D and inserting the agricultural conservation easement program
			 under subtitle H using wetland easements under section 1265C;
			 and
								(B)in paragraph (4),
			 by striking subchapter C and inserting subchapter
			 B.
							JRegional
			 conservation partnership program
				1901.Regional
			 conservation partnership programTitle XII of the Food Security Act of 1985
			 is amended by inserting after subtitle H (as added by section 1801) the
			 following:
					
						IRegional
				conservation partnership program
							1271.Establishment
				and purposes
								(a)EstablishmentThe
				Secretary shall establish a regional conservation partnership program to
				implement eligible activities through—
									(1)partnership
				agreements with eligible partners; and
									(2)contracts with
				producers enrolled in a covered program.
									(b)PurposesThe
				purposes of the program are—
									(1)to combine the
				purposes and coordinate the functions of the agricultural water enhancement
				program established under section 1240I, the Chesapeake Bay watershed program
				established under section 1240Q, the cooperative conservation partnership
				initiative established under section 1243, and the Great Lakes basin program
				for soil erosion and sediment control established under section 1240P, as such
				sections were in effect on September 30, 2013;
									(2)to enhance
				priority resource concerns on agricultural and nonindustrial private forest
				lands, including ground and surface water associated with such lands;
									(3)to encourage
				cooperation among partners and producers to—
										(A)address priority
				resource concerns involving agricultural and nonindustrial private forest lands
				on a local, State, multi-state, or regional level;
										(B)encourage
				producers to cooperate in achieving the goals of applicable Federal, State, and
				local natural resource and environmental laws, thereby avoiding the need for
				additional regulatory measures to be applied to owners and operators of
				agricultural and nonindustrial private forest land;
										(C)encourage producers to cooperate in the
				installation and maintenance of conservation activities, practices, systems,
				and management measures that affect multiple agricultural or nonindustrial
				private forest operations for the purpose of achieving landscape-level
				improvement of priority resource concerns;
										(D)promote the
				development and demonstration of innovative conservation activities, practices,
				systems, and management measures to deliver technical, financial, and
				educational assistance; and
										(E)promote ground and
				surface water conservation and improve water quality through efforts on
				agricultural land, including—
											(i)water quality or
				water conservation planning, including resource condition assessment and
				modeling;
											(ii)performance
				measurement and management to reduce nutrient loss;
											(iii)water quality or
				water conservation restoration or enhancement projects;
											(iv)in the case of
				nutrient-impacted watersheds, prioritization of nutrient loss reduction as a
				conservation goal;
											(v)activities
				designed to mitigate the effects of damaging drought or precipitation;
				or
											(vi)related
				activities that the Secretary determines will help achieve water quality or
				water conservation benefits on agricultural land;
											(4)to encourage producers to cooperate in the
				installation and maintenance of conservation activities, practices, systems,
				and management measures that provide climate change benefits, including
				increasing resilience to rising temperatures, extreme weather events, and
				related climate changes while reducing greenhouse gas emissions;
									(5)to improve the
				capacity of regional, state or local partners to deliver assistance to
				producers that is effective in addressing priority resource concerns;
				and
									(6)to implement the
				partnership in such a way that encourages producers to achieve assessed
				conservation outcomes and allows them to receive payments and technical
				assistance linked to levels of those outcomes.
									1271A.DefinitionsIn this subtitle:
								(1)Covered
				programsThe term covered programs means all
				conservation programs under subtitle D.
								(2)Eligible
				activityThe term eligible activity means any of the
				following conservation activities when delivered through a covered
				program:
									(A)Water quality
				restoration or enhancement projects, including nutrient management and sediment
				reduction.
									(B)Water quantity
				conservation, restoration, or enhancement projects relating to surface water
				and groundwater resources, including—
										(i)the conversion of
				irrigated cropland to the production of less water-intensive agricultural
				commodities or dryland farming; and
										(ii)irrigation system
				improvement and irrigation efficiency enhancement.
										(C)Drought
				mitigation.
									(D)Flood
				prevention.
									(E)Water
				retention.
									(F)Habitat
				conservation, restoration, and enhancement.
									(G)Erosion
				control.
									(H)Other related
				activities that the Secretary determines will help achieve conservation
				benefits.
									(3)Eligible
				partnerThe term eligible partner means any of the
				following:
									(A)An agricultural or
				silvicultural producer association or other group of producers.
									(B)A State or unit of
				local government.
									(C)An Indian
				tribe.
									(D)A farmer
				cooperative.
									(E)An institution of
				higher education.
									(F)A nongovernmental
				organization with an established history of working cooperatively with
				producers to effectively address priority resource concerns related to
				agricultural production and nonindustrial private forest land or with
				demonstrated technical capabilities that would substantially increase the
				success of the program.
									(4)Partnership
				agreementThe term partnership agreement means an
				agreement between the Secretary and an eligible partner.
								(5)ProgramThe
				term program means the regional conservation partnership program
				established by this subtitle.
								1271B.Regional
				conservation partnerships
								(a)Partnership
				agreements authorizedThe Secretary may enter into a partnership
				agreement with an eligible partner to implement a project that will assist
				producers with installing and maintaining an eligible activity.
								(b)LengthA
				partnership agreement shall be for a period not to exceed 5 years, except that
				the Secretary may extend the agreement 1 time for up to 12 months when an
				extension is necessary to meet the objectives of the program.
								(c)Duties of
				partners
									(1)In
				generalUnder a partnership agreement, the eligible partner
				shall—
										(A)define the scope
				of a project, including—
											(i)the eligible
				activities to be implemented;
											(ii)the potential
				agricultural or nonindustrial private forest operations affected;
											(iii)the local,
				State, multi-State, or other geographic area covered; and
											(iv)the planning,
				outreach, implementation, and assessment to be conducted;
											(B)conduct outreach
				and education to producers for potential participation in the project;
										(C)at the request of
				a producer, act on behalf of a producer participating in the project in
				applying for assistance under section 1271C;
										(D)leverage financial
				or technical assistance provided by the Secretary with additional funds to help
				achieve the project objectives;
										(E)if proposed by the
				partner and approved by the Secretary, provide technical assistance to
				producers participating in the project;
										(F)conduct an
				assessment of the project’s effects; and
										(G)at the conclusion
				of the project, report to the Secretary on its results and funds
				leveraged.
										(2)ContributionA
				partner shall provide a significant portion of the overall costs of the scope
				of the project, as determined by the Secretary.
									(d)Applications
									(1)Competitive
				processThe Secretary shall conduct a competitive process to
				select applications for partnership agreements and may assess and rank
				applications with similar conservation purposes as a group.
									(2)Criteria
				usedIn carrying out the process described in paragraph (1), the
				Secretary shall make public the criteria used in evaluating
				applications.
									(3)ContentAn
				application to the Secretary shall include a description of—
										(A)the scope of the
				project, as described in subsection (c)(1)(A);
										(B)the plan for
				monitoring, evaluating, and reporting on progress made towards achieving the
				project’s objectives;
										(C)the program
				resources requested for the project, including the covered programs to be used
				and estimated funding needed from the Secretary;
										(D)the resources
				requested under section 1271C(c)(4);
										(E)the partners
				collaborating to achieve project objectives, including their roles,
				responsibilities, capabilities, and financial contribution; and
										(F)any other elements
				the Secretary considers necessary to adequately evaluate and competitively
				select applications for funding under the program.
										(4)Application
				priorityThe Secretary shall give a higher priority to
				applications that demonstrate the greatest potential to—
										(A)have a high
				percentage of producers involved and of the agricultural or nonindustrial
				private forest land included in the area covered by the agreement;
										(B)assist producers
				in meeting the goals and objectives of Federal environmental and natural
				resource laws and regulations;
										(C)significantly
				leverage non-Federal financial and technical resources and coordinate with
				other local, State, regional, or national efforts;
										(D)deliver high
				percentages of applied conservation to address water quality, water
				conservation, or other State, regional, or national priority resource
				concerns;
										(E)provide innovation
				in conservation methods and delivery, including outcome-based performance
				measures and methods;
										(F)identify producers
				participating in the project, on whose behalf the partner is applying;
										(G)advance
				conservation and rural community development goals simultaneously;
										(H)assist producers
				in States with significant water quantity concerns; or
										(I)meet other factors
				that are important for achieving the purposes of the program, as determined by
				the Secretary.
										1271C.Assistance to
				producers
								(a)In
				generalThe Secretary shall enter into contracts to provide
				financial and technical assistance to—
									(1)producers
				participating in an eligible activity with an eligible partner; or
									(2)producers participating in an eligible
				activity in a critical conservation area designated under section 1271F without
				an eligible partner.
									(b)Terms and
				conditions
									(1)Compliance with
				covered program rules
										(A)In
				generalExcept as provided in subparagraph (B), the Secretary
				shall ensure that the terms and conditions of a contract under this section are
				consistent with the applicable rules of the covered programs to be used as part
				of the project, as described in the application under section
				1271B(d)(3)(C).
										(B)AdjustmentsExcept
				for statutory program requirements governing appeals, payment limitations, and
				conservation compliance, the Secretary may adjust the discretionary program
				rules of a covered program—
											(i)to
				provide a simplified application and evaluation process;
											(ii)to better reflect
				unique local circumstances and purposes if the Secretary determines such
				adjustments are necessary to achieve the purposes of the proposed
				project;
											(iii)to better link
				technical and financial assistance to assessed conservation outcomes;
				and
											(iv)to increase the
				improvement in priority resource concerns achieved by the proposed
				project.
											(2)Alternative
				funding arrangements
										(A)In
				generalFor the purposes of providing assistance for a critical
				conservation areas designated under section 1271F, the Secretary may enter into
				alternative funding arrangements with a multistate water resource agency or
				authority if—
											(i)the Secretary
				determines that the goals and objectives of the program will be met by the
				alternative funding arrangements;
											(ii)the agency or
				authority certifies that the limitations established under this section on
				agreements with individual producers will not be exceeded; and
											(iii)all
				participating producers meet applicable payment eligibility provisions.
											(B)ConditionsAs
				a condition on receipt of funding under subparagraph (A), the multistate water
				resource agency or authority shall agree—
											(i)to
				submit an annual independent audit to the Secretary that describes the use of
				funds under this paragraph;
											(ii)to provide any
				data necessary for the Secretary to issue a report on the use of funds under
				this paragraph; and
											(iii)not to use any
				funds for administration or contracting with another entity.
											(C)LimitationThe
				Secretary may enter into not more than 10 alternative funding arrangements
				under this paragraph.
										(c)Payments
									(1)In
				generalIn accordance with statutory requirements of the covered
				programs involved, the Secretary may make payments to a producer in an amount
				determined by the Secretary to be necessary to achieve the purposes of the
				program.
									(2)Payments to
				certain producersThe Secretary may provide payments for a period
				of 5 years—
										(A)to producers
				participating in a project that addresses water quantity concerns and in an
				amount sufficient to encourage conversion from irrigated to dryland farming;
				and
										(B)to producers
				participating in a project that addresses water quality concerns and in an
				amount sufficient to encourage adoption of conservation practices and systems
				that improve nutrient management.
										(3)Waiver
				authorityTo assist in the implementation of the program, the
				Secretary may waive the applicability of the limitation in section 1001D(b)(2)
				of this Act for participating producers if the Secretary determines that the
				waiver is necessary to fulfill the objectives of the program.
									(4)Payments to
				partnersThe Secretary shall provide, directly or through
				cooperative and contribution agreements with partners, financial assistance to
				such partners to complete tasks essential to the success of the project which
				may include natural resource assessment and planning, outreach to producers,
				monitoring, technical assistance, and evaluation of project progress and other
				such essential tasks as determined by the Secretary.
									1271D.Funding
								(a)Availability of
				fundsThe Secretary shall use $100,000,000 of the funds of the
				Commodity Credit Corporation for each of fiscal years 2014 through 2018 to
				carry out the program established under this subtitle.
								(b)Duration of
				availabilityFunds made available under subsection (a) shall
				remain available until expended.
								(c)Additional
				funding and acres
									(1)In
				generalIn addition to the funds made available under subsection
				(a), the Secretary shall reserve at least 8 percent of the funds and acres made
				available for a covered program for each of fiscal years 2014 through 2018 in
				order to ensure additional resources are available to provide technical and
				financial assistance to producers to carry out this program.
									(2)Assistance to
				partnersThe Secretary shall reserve at least 10 percent of the
				funding provided in subsection (a) to provide payments to partners.
									(3)Unused funds and
				acres
										(A)ReturnAny funds or acres reserved under paragraph
				(1) of this section for a fiscal year from a covered program that are not
				obligated under this program by April 1 of that fiscal year shall be returned
				for use under the covered program or redirected to support unfunded
				applications within the geographic areas of approved partnership
				agreements.
										(B)ReallocationAny
				funds reserved under paragraph (2) of this section for a fiscal year that are
				not obligated under this program by April 1 of that fiscal year shall be
				reallocated to partners demonstrating the highest level of performance in
				achieving the objectives of the program.
										(d)Allocation of
				fundingOf the funds and acres made available for the program
				under subsections (a) and (c), the Secretary shall allocate—
									(1)40 percent of the
				funds and acres to projects based on a State competitive process administered
				by the State conservationist, with the advice of the State technical committee;
				and
									(2)60 percent of the
				funds and acres to projects based on a national competitive process to be
				established by the Secretary, of which 60 percent shall be reserved for the
				critical conservation areas designated under section 1271F.
									1271E.Administration
								(a)DisclosureThe
				Secretary shall make publicly available information on projects selected
				through the competitive process described in section 1271B(d)(1).
								(b)ReportingNot
				later than December 31, 2013, and every 2 years thereafter, the Secretary shall
				submit to the Committee on Agriculture of the House of Representatives and the
				Committee on Agriculture, Nutrition, and Forestry of the Senate a report on the
				status of projects funded under the program, including—
									(1)the number and
				types of partners and producers participating in the partnership agreements
				selected;
									(2)the number of
				producers receiving assistance;
									(3)total funding
				committed to projects, including Federal and non-Federal resources; and
									(4)a description of
				how funds are being administered under section 1271B, including—
										(A)any oversight
				mechanisms that the Secretary has implemented;
										(B)the process
				through which the Secretary is resolving appeals by program participants;
				and
										(C)the means by which
				the Secretary is tracking adherence to any applicable provisions for payment
				eligibility.
										(c)EvaluationPartners
				shall provide to the Secretary—
									(1)annual performance
				reports;
									(2)at the end of each
				multi-year project, a performance report that describes—
										(A)the progress that
				has been made towards attainment of conservation objectives and landscape-scale
				conservation outcomes;
										(B)the methods that
				have been used to measure progress being made toward attainment of conservation
				objectives and landscape-scale conservation outcomes;
										(C)the number of
				producers who participated; and
										(D)the conservation
				practices adopted and the frequency of adoption.
										1271F.Critical
				conservation areas
								(a)In
				generalWhen administering the funding reserved for critical
				conservation areas under section 1271D(d)(2), the Secretary shall select
				applications for partnership agreements and producer contracts within critical
				conservation areas designated under this section.
								(b)Critical
				conservation area designations
									(1)In
				generalThe Secretary shall designate up to 6 geographical areas
				as critical conservation areas based on the degree to which an area—
										(A)includes multiple
				States with significant agricultural production;
										(B)is covered by an
				existing regional, State, binational, or multistate agreement or plan that has
				established objectives, goals, and work plans and is adopted by a Federal,
				State, or regional authority;
										(C)has water quality
				concerns, including concerns for reducing erosion, promoting sediment control,
				and addressing nutrient management activities affecting large bodies of water
				of regional, national, or international significance;
										(D)has water quantity
				concerns, including—
											(i)concerns for
				groundwater, surface water, aquifer, or other water sources; or
											(ii)a
				need to promote water retention and flood prevention;
											(E)is subject to
				regulatory requirements that could reduce the economic scope of agricultural
				operations within the area; or
										(F)is recognized as vital habitat for
				migrating wildlife.
										(2)ExpirationCritical
				conservation area designations under this section shall expire after 5 years,
				subject to redesignation, except that the Secretary may withdraw designation
				from an area if the Secretary finds the area no longer meets the conditions
				described in paragraph (1).
									(c)Administration
									(1)In
				generalExcept as provided in paragraph (2), the Secretary shall
				administer any partnership agreement or producer contract under this section in
				a manner that is consistent with the terms of the program.
									(2)Relationship to
				existing activityThe Secretary shall, to the maximum extent
				practicable, ensure that eligible activities carried out in critical
				conservation areas designated under this section complement and are consistent
				with other Federal and State programs and water quality and quantity
				strategies.
									.
				IICrop
			 insurance and disaster assistance
			2001.Ineligibility for
			 Federal crop insurance, noninsured crop disaster assistance, and certain
			 payments because of crop production on native sod
				(a)Federal crop
			 insurance Act amendmentSection 508(o) of the Federal Crop
			 Insurance Act (7 U.S.C. 1508(o)) is amended—
					(1)in paragraph
			 (1)(B), by inserting , or the producer cannot substantiate that the
			 ground has ever been tilled, after tilled;
					(2)in paragraph
			 (2)(A), by striking for benefits under— and all that follows
			 through the period at the end and
			 inserting
						
							for—(i)a
				portion of crop insurance premium subsidies under this subtitle in accordance
				with paragraph (3);
							(ii)benefits under
				section 196 of the Federal Agriculture Improvement and Reform Act of 1996 (7
				U.S.C. 7333); and
							(iii)payments described in subsection (b) of
				section 1001 of the Food Security Act of 1985 (7 U.S.C.
				1308).
							;
				and
					(3)by striking
			 paragraph (3) and inserting the following new paragraphs:
						
							(3)Administration
								(A)In
				generalDuring the first 4 crop years of planting on native sod
				acreage by a producer described in paragraph (2)—
									(i)paragraph (2)
				shall apply to 65 percent of the transitional yield of the producer; and
									(ii)the crop
				insurance premium subsidy provided for the producer under this subtitle shall
				be 50 percentage points less than the premium subsidy that would otherwise
				apply.
									(B)Yield
				substitutionDuring the period native sod acreage is covered by
				this subsection, a producer may not substitute yields for the native sod
				acreage.
								.
					(b)Noninsured crop
			 disaster assistance amendmentSection 196(a)(4) of the Federal
			 Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7333(a)(4)) is
			 amended—
					(1)in subparagraph
			 (A)(ii), by inserting , or the producer cannot substantiate that the
			 ground has ever been tilled, after tilled;
					(2)in subparagraph
			 (B)—
						(A)in the
			 subparagraph heading, by striking Ineligibility and inserting
			 Reduction
			 in; and
						(B)in clause (i), by
			 striking for benefits under— and all that follows through the
			 period at the end and
			 inserting
							
								for—(I)benefits under
				this section;
								(II)a portion of crop
				insurance premium subsidies under the Federal Crop Insurance Act (7 U.S.C. 1501
				et seq.) in accordance with subparagraph (C); and
								(III)payments
				described in subsection (b) of section 1001 of the Food Security Act of 1985 (7
				U.S.C. 1308).
								;
				and
						(3)by striking
			 subparagraph (C) and inserting the following new subparagraphs:
						
							(C)Administration
								(i)In
				generalDuring the first 4 crop years of planting on native sod
				acreage by a producer described in subparagraph (B)—
									(I)subparagraph (B)
				shall apply to 65 percent of the transitional yield of the producer; and
									(II)the crop
				insurance premium subsidy provided for the producer under the Federal Crop
				Insurance Act (7 U.S.C. 1501 et seq.) shall be 50 percentage points less than
				the premium subsidy that would otherwise apply.
									(ii)Yield
				substitutionDuring the period native sod acreage is covered by
				this paragraph, a producer may not substitute yields for the native sod
				acreage.
								.
					IIIRepeals and
			 transitional provisions; technical and conforming amendments; effective
			 date
			3001.Repeals and
			 transitional provisions
				(a)Emergency
			 forestry conservation reserve program
					(1)RepealSection 1231A of the Food Security Act of
			 1985 (16 U.S.C. 3831a) is repealed.
					(2)Transitional
			 provisions
						(A)Effect on
			 existing contractsThe
			 amendment made by this subsection shall not affect the validity or terms of any
			 contract entered into by the Secretary of Agriculture under section 1231A of
			 the Food Security Act of 1985 (16 U.S.C. 3831a) before October 1, 2013, or any
			 payments required to be made in connection with the contract.
						(B)FundingThe Secretary may use funds made available
			 to carry out the agricultural conservation easement program under subtitle H of
			 title XII of the Food Security Act of 1985, as added by section 1801 of this
			 Act, to continue to carry out contracts referred to in subparagraph (A) using
			 the provisions of law and regulation applicable to such contracts as in
			 existence on September 30, 2013.
						(b)Wetlands reserve
			 program
					(1)RepealSubchapter
			 C of chapter 1 of subtitle D of title XII of the Food Security Act of 1985 (16
			 U.S.C. 3837 et seq.) is repealed.
					(2)Transitional
			 provisions
						(A)Effect on
			 existing contracts and easementsThe amendment made by this
			 subsection shall not affect the validity or terms of any contract or easement
			 entered into by the Secretary of Agriculture under subchapter C of chapter 1 of
			 subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3837 et
			 seq.) before October 1, 2013, or any payments required to be made in connection
			 with the contract or easement.
						(B)Funding
							(i)Use of prior
			 year fundsNotwithstanding the repeal of subchapter C of chapter
			 1 of subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3837
			 et seq.), any funds made available from the Commodity Credit Corporation to
			 carry out the wetlands reserve program under that subchapter for fiscal years
			 2009 through 2013 shall be made available to carry out contracts or easements
			 referred to in subparagraph (A) that were entered into prior to October 1, 2013
			 (including the provision of technical assistance), provided that no such
			 contract or easement is modified so as to increase the amount of the payment
			 received.
							(ii)OtherThe
			 Secretary may use funds made available to carry out the agricultural
			 conservation easement program under subtitle H of title XII of the Food
			 Security Act of 1985, as added by section 1801 of this Act, to continue to
			 carry out contracts and easements referred to in subparagraph (A) using the
			 provisions of law and regulation applicable to such contracts and easements as
			 in existence on September 30, 2013.
							(c)Farmland
			 protection program and farm viability program
					(1)RepealSubchapter
			 C of chapter 2 of subtitle D of title XII of the Food Security Act of 1985 (16
			 U.S.C. 3838h et seq.) is repealed.
					(2)Transitional
			 provisions
						(A)Effect on
			 existing agreements and easementsThe amendment made by this
			 subsection shall not affect the validity or terms of any agreement or easement
			 entered into by the Secretary of Agriculture under subchapter C of chapter 2 of
			 subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3838h et
			 seq.) before October 1, 2013, or any payments required to be made in connection
			 with the agreement or easement.
						(B)Funding
							(i)Use of prior
			 year fundsNotwithstanding the repeal of subchapter C of chapter
			 2 of subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3838h
			 et seq.), any funds made available from the Commodity Credit Corporation to
			 carry out the farmland protection program under that subchapter for fiscal
			 years 2009 through 2013 shall be made available to carry out agreements and
			 easements referred to in subparagraph (A) that were entered into prior to
			 October 1, 2013 (including the provision of technical assistance).
							(ii)OtherOn
			 exhaustion of funds made available under clause (i), the Secretary may use
			 funds made available to carry out the agricultural conservation easement
			 program under subtitle H of title XII of the Food Security Act of 1985, as
			 added by section 1801 of this Act, to continue to carry out agreements and
			 easements referred to in subparagraph (A) using the provisions of law and
			 regulation applicable to such agreements and easements as in existence on
			 September 30, 2013.
							(d)Grassland
			 reserve program
					(1)RepealSubchapter D of chapter 2 of subtitle D of
			 title XII of the Food Security Act of 1985 (16 U.S.C. 3838n et seq.) is
			 repealed.
					(2)Transitional
			 provisions
						(A)Effect on
			 existing contracts, agreements, and easementsThe amendment made by this subsection shall
			 not affect the validity or terms of any contract, agreement, or easement
			 entered into by the Secretary of Agriculture under subchapter D of chapter 2 of
			 subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3838n et
			 seq.) before October 1, 2013, or any payments required to be made in connection
			 with the contract, agreement, or easement.
						(B)Funding
							(i)Use of prior
			 year fundsNotwithstanding the repeal of subchapter D of chapter
			 2 of subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3838n
			 et seq.), any funds made available from the Commodity Credit Corporation to
			 carry out the grassland reserve program under that subchapter for fiscal years
			 2009 through 2013 shall be made available to carry out contracts, agreements,
			 or easements referred to in subparagraph (A) that were entered into prior to
			 October 1, 2013 (including the provision of technical assistance), provided
			 that no such contract, agreement, or easement is modified so as to increase the
			 amount of the payment received.
							(ii)OtherThe
			 Secretary may use funds made available to carry out the agricultural
			 conservation easement program under subtitle H of title XII of the Food
			 Security Act of 1985, as added by section 1801 of this Act, to continue to
			 carry out contracts, agreements, and easements referred to in subparagraph (A)
			 using the provisions of law and regulation applicable to such contracts,
			 agreements, and easements as in existence on September 30, 2013.
							(e)Environmental
			 easement programChapter 3 of subtitle D of title XII of the Food
			 Security Act of 1985 (16 U.S.C. 3839 et seq.) is repealed.
				(f)Conservation
			 innovation grants and payments
					(1)RepealSection 1240H of the Food Security Act of
			 1985 (16 U.S.C. 3839aa–8) is repealed.
					(2)Transitional
			 provisions
						(A)Effect on
			 existing contractsThe
			 amendment made by this subsection shall not affect the validity or terms of any
			 contract entered into by the Secretary of Agriculture under section 1240H of
			 the Food Security Act of 1985 (16 U.S.C. 3839aa–8) before October 1, 2013, or
			 any payments required to be made in connection with the contract.
						(B)FundingThe Secretary may use funds made available
			 to carry out conservation innovation grants and payments under section 1240S of
			 title XII of the Food Security Act of 1985, as added by section 1601 of this
			 Act, to continue to carry out contracts referred to in subparagraph (A) using
			 the provisions of law and regulation applicable to such contracts as they
			 existed on September 30, 2013.
						(g)Agricultural
			 water enhancement program
					(1)RepealSection 1240I of the Food Security Act of
			 1985 (16 U.S.C. 3839aa–9) is repealed.
					(2)Transitional
			 provisions
						(A)Effect on
			 existing contracts and agreementsThe amendment made by this subsection shall
			 not affect the validity or terms of any contract or agreement entered into by
			 the Secretary of Agriculture under section 1240I of the Food Security Act of
			 1985 (16 U.S.C. 3839aa–9) before October 1, 2013, or any payments required to
			 be made in connection with the contract or agreement.
						(B)Funding
							(i)Use of prior
			 year fundsNotwithstanding the repeal of section 1240I of the
			 Food Security Act of 1985 (16 U.S.C. 3839aa–9), any funds made available from
			 the Commodity Credit Corporation to carry out the agricultural water
			 enhancement program under that section for fiscal years 2009 through 2013 shall
			 be made available to carry out contracts and agreements referred to in
			 subparagraph (A) that were entered into prior to October 1, 2013 (including the
			 provision of technical assistance).
							(ii)OtherOn exhaustion of funds made available under
			 clause (i), the Secretary may use funds made available to carry out the
			 agricultural conservation easement program under subtitle H of title XII of the
			 Food Security Act of 1985, as added by section 1801 of this Act, to continue to
			 carry out contracts and agreements referred to in subparagraph (A) using the
			 provisions of law and regulation applicable to such contracts and agreements as
			 in existence on September 30, 2013.
							(h)Wildlife habitat
			 incentive program
					(1)RepealSection 1240N of the Food Security Act of
			 1985 (16 U.S.C. 3839bb–1) is repealed.
					(2)Transitional
			 provisions
						(A)Effect on
			 existing contractsThe
			 amendment made by this subsection shall not affect the validity or terms of any
			 contract entered into by the Secretary of Agriculture under section 1240N of
			 the Food Security Act of 1985 (16 U.S.C. 3839bb–1) before October 1, 2013, or
			 any payments required to be made in connection with the contract.
						(B)Funding
							(i)Use of prior
			 year fundsNotwithstanding the repeal of section 1240N of the
			 Food Security Act of 1985 (16 U.S.C. 3839bb–1), any funds made available from
			 the Commodity Credit Corporation to carry out the wildlife habitat incentive
			 program under that section for fiscal years 2009 through 2013 shall be made
			 available to carry out contracts referred to in subparagraph (A) which were
			 entered into prior to October 1, 2013 (including the provision of technical
			 assistance).
							(ii)OtherOn
			 exhaustion of funds made available under clause (i), the Secretary may use
			 funds made available to carry out the environmental quality incentives program
			 under chapter 4 of subtitle D of title XII of the Food Security Act of 1985 (16
			 U.S.C. 3839aa et seq.) to continue to carry out contracts referred to in
			 subparagraph (A) using the provisions of law and regulation applicable to such
			 contracts as in existence on September 30, 2013.
							(i)Great Lakes
			 basin programSection 1240P of the Food Security Act of 1985 (16
			 U.S.C. 3839bb–3) is repealed.
				(j)Chesapeake Bay
			 watershed program
					(1)RepealSection
			 1240Q of the Food Security Act of 1985 (16 U.S.C. 3839bb–4) is repealed.
					(2)Transitional
			 provisions
						(A)Effect on
			 existing contracts, agreements, and easementsThe amendment made
			 by this subsection shall not affect the validity or terms of any contract,
			 agreement, or easement entered into by the Secretary of Agriculture under
			 section 1240Q of the Food Security Act of 1985 (16 U.S.C. 3839bb–4) before
			 October 1, 2013, or any payments required to be made in connection with the
			 contract, agreement, or easement.
						(B)Funding
							(i)Use of prior
			 year fundsNotwithstanding the repeal of section 1240Q of the
			 Food Security Act of 1985 (16 U.S.C. 3839bb–4), any funds made available from
			 the Commodity Credit Corporation to carry out the Chesapeake Bay watershed
			 program under that section for fiscal years 2009 through 2013 shall be made
			 available to carry out contracts, agreements, and easements referred to in
			 subparagraph (A) that were entered into prior to October 1, 2013 (including the
			 provision of technical assistance).
							(ii)OtherThe
			 Secretary may use funds made available to carry out the regional conservation
			 partnership program under subtitle I of title XII of the Food Security Act of
			 1985, as added by section 1901 of this Act, to continue to carry out contracts,
			 agreements, and easements referred to in subparagraph (A) using the provisions
			 of law and regulation applicable to such contracts, agreements, and easements
			 as in existence on September 30, 2013.
							(k)Cooperative
			 conservation partnership initiative
					(1)RepealSection
			 1243 of the Food Security Act of 1985 (16 U.S.C. 3843) is repealed.
					(2)Transitional
			 provisions
						(A)Effect on
			 existing contracts and agreementsThe amendment made by this
			 subsection shall not affect the validity or terms of any contract or agreement
			 entered into by the Secretary of Agriculture under section 1243 of the Food
			 Security Act of 1985 (16 U.S.C. 3843) before October 1, 2013, or any payments
			 required to be made in connection with the contract or agreement.
						(B)Funding
							(i)Use of prior
			 year fundsNotwithstanding the repeal of section 1243 of the Food
			 Security Act of 1985 (16 U.S.C. 3843), any funds made available from the
			 Commodity Credit Corporation to carry out the cooperative conservation
			 partnership initiative under that section for fiscal years 2009 through 2013
			 shall be made available to carry out contracts and agreements referred to in
			 subparagraph (A) that were entered into prior to October 1, 2013 (including the
			 provision of technical assistance).
							(ii)OtherOn
			 exhaustion of funds made available under clause (i), the Secretary may use
			 funds made available to carry out the regional conservation partnership program
			 under subtitle I of title XII of the Food Security Act of 1985, as added by
			 section 1901 of this Act, to continue to carry out contracts and agreements
			 referred to in subparagraph (A) using the provisions of law and regulation
			 applicable to such contracts and agreements as in existence on September 30,
			 2013.
							(l)Desert terminal
			 lakes program
					(1)RepealSection
			 2507 of the Farm Security and Rural Investment Act of 2002 (43 U.S.C. 2211
			 note) is repealed.
					(2)Transitional
			 provisions
						(A)Effect on
			 existing contractsThe
			 amendment made by this subsection shall not affect the validity or terms of any
			 contract entered into by the Secretary of Agriculture under section 2507 of the
			 Farm Security and Rural Investment Act of 2002 (43 U.S.C. 2211 note) before
			 October 1, 2013, or any payments required to be made in connection with the
			 contract.
						(B)FundingThe Secretary may use funds made available
			 to carry out the agricultural conservation easement program under subtitle H of
			 title XII of the Food Security Act of 1985, as added by section 1801 of this
			 Act, to continue to carry out contracts referred to in subparagraph (A) using
			 the provisions of law and regulation applicable to such contracts as in
			 existence on September 30, 2013.
						3002.Technical and
			 conforming amendments
				(a)DefinitionsSection
			 1201(a) of the Food Security Act of 1985 (16 U.S.C. 3801(a)) is amended in the
			 matter preceding paragraph (1) by inserting , H, and I after
			 E.
				(b)Priority
			 resource concernThe
			 following sections of the Food Security Act of 1985 are amended by inserting
			 priority before resource concerns:
					(1)Section
			 1238A(e)(4)(B)(ii) (16 U.S.C. 3838a(e)(4)(B)(ii)).
					(2)Section
			 1238D(3)(A) (16 U.S.C. 3838d(3)(A)).
					(3)Section
			 1240A(1)(B)(vi) (16 U.S.C. 3839aa–1(1)(B)(vi)).
					3003.Effective
			 dateThis Act, and the
			 amendments made by this Act, shall take effect on October 1, 2013.
			
